--------------------------------------------------------------------------------

EXHIBIT 10.8

 
 
 
 
 
(1) Gulfstream Capital Partners Ltd.
(as Investor)




(2)Thrive Century International Limited (盛世囯际有限公司)
and
(3) Newtop Holdings Limited (新冠控股有限公司)
(as Founders)




 (4) ChinaComm Limited
(as Company)




(5) Qiu Ping (邱平)
and
(6) Yuan Yi（袁毅）
(as Guarantors)




and


(7) CECT Chinacomm Co. Ltd. (中电华通通信有限公司)
and
(8) CECT Chinacomm Shanghai Co. Ltd. (中电华通上海通信有限公司)
(as Warrantors)



 

--------------------------------------------------------------------------------


Subscription and Shareholders' Agreement
relating to ChinaComm Limited
 

--------------------------------------------------------------------------------

 



Deacons
5th Floor
Alexandra House
18 Chater Road
Central, Hong Kong
hongkong@deaconslaw.com
www.deacons.com.hk
Tel : +852 2825 9211
Fax : +852 2810 0431
  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 

INTRODUCTION 1 OPERATIVE PROVISIONS 2 1
Definitions
2 2
Interpretation
5 3
Subscriptions
6 4
Completion
7 5
Business
9 6
Warranties
9 7
Senior Management Share Options
10 8
The Board and the Directors
11 9
Information Rights
12 10
Management of the Company
13 11
Business undertakings and Additional Finance and Capital
15 12
Profits Distribution
15 13
Initial Public Offering
15 14
Further Issue and Transfer of Shares
16 15
Non-Competition
16 16
Confidentiality
17 17
Announcements
17 18
Guarantee and Indemnity
18 19
Commencement and Termination
18 20
Consequences of Termination
19 21
Liquidation
19 22
Costs and Expenses
19 23
Effect of ceasing to hold shares
19 24
Cumulative remedies
19 25
Waiver
19 26
Entire agreement
20 27
Variation
20 28
No partnership
20 29
Mutual co-operation
20 30
Assignment and transfer
20 31
Conflict between agreements
20 32
Counterparts
21 33
Notices
21 34
Severance
21 35
Governing law
21 36
Jurisdiction
21 37
Process agents
22
Schedule 1
23
Schedule 2
24
Schedule 3
25
Schedule 4
27
Schedule 5
38
Schedule 6
40
Schedule 7
41
Schedule 8
42

  
 
 

--------------------------------------------------------------------------------

 
 
DATE：May23, 2008
 
 
PARTIES
 
(1)
GULFSTREAM CAPITAL PARTNERS LTD., whose registered office is at 1st Floor, #5
DEKK House, De Zippora Street, Providence Industrial Estate, Mahe, P.O. Box 456,
Republic of Seychelles (the “Investor”);

 
(2)
THRIVE CENTURY INTERNATIONAL LIMITED (盛世囯际有限公司), whose registered office is at
P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands (“Thrive Century”) ;

 
(3)
NEWTOP HOLDINGS LIMITED (新冠控股有限公司), whose registered office is at P.O. Box 957,
Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands
(“Newtop”);

 
(4)
CHINACOMM LIMITED (company number184758), whose registered office is at the
offices of Offshore Incorporations (Cayman) Limited, Scotia Centre, 4th Floor,
P.O. Box 2804, George Town, Grand Cayman KY1-1112, Cayman Islands  (the
“Company")

 
(5)
Qiu Ping (邱平), holder of Chinese Passport No. 13883494 of No. 802, 7/F, Yuetan
Nanjie Beili, Xicheng District, Beijing, PRC

 
(6)
Yuan Yi (袁毅), holder of Chinese Passport No. G07540692 of Room 401, No.12, 470
Nong, Xianxia Road, Changning District, Shanghai, PRC

 
(7)
CECT Chinacomm Communications Co. Ltd. (中电华通通信有限公司), whose registered office is
at No.17# Building, Yuhai Yuan Er Li, Haidian District, Beijing,PRC (“Chinacomm
PRC”); and

 
(8)
CECT Chinacomm Shanghai Co. Ltd. (中电华通上海通信有限公司), whose registered office is at
Room 616, No. 6, 1028 Nong, Fengdeng Lu, Malu Zhen, Jiading District, Shanghai,
PRC (“Chinacomm Shanghai”)

 
 
INTRODUCTION
(A)
The Company is a company incorporated in the Cayman Islands and limited by
shares, brief particulars of which are set out in part 1 of Schedule 1.

 
(B)
Details of the legal and beneficial ownership of the share capital of the
Company are set out in Parts 1 and 2 of Schedule 2.

 
(C)
The Investor wishes to subscribe for shares in the capital of the Company on and
subject to the terms of this Agreement.

  
 
1

--------------------------------------------------------------------------------

 
  
(D)
The Investor and the Founders are entering into this Agreement to set out the
terms governing their relationship as shareholders in the Company.

 
(E)
Qiu Ping and Yuan Yi jointly and severally guarantee the obligations of the
Founders and the Warrantors under this Agreement on the terms set out below.

 
(F)
Chinacomm PRC and Chinacomm Shanghai are entering into this Agreement as
warrantors giving the Warranties to the Investor on the terms set out below.

 
(G)
Each of the parties enters into this Agreement in consideration of each of the
other parties entering into this Agreement and accepting the terms, undertakings
and covenants contained herein.

 
 
OPERATIVE PROVISIONS
 
1  
Definitions

 
In this Agreement, except where a different interpretation is necessary in the
context, the words and expressions set out below shall have the following
meanings:
  

 
Act
the Companies Law of the Cayman Islands currently in force
       
Associated Companies
in respect of the Company, its holding company, its subsidiary and any other
subsidiary of such holding company
       
Board
the board of directors of the Company as constituted from time to time
       
Business
the business of the Group as described in clause 5 and as more fully described
in the Business Plan
       
Business Day
a day on which banks are ordinarily open for the transaction of normal banking
business in Hong Kong (other than a Saturday or Sunday)
       
Business Plan
the business plan for the Group and Chinacomm in the agreed form
       
Chinacomm HK
Smart Channel Development Limited (运基发展有限公司), a limited liability company
incorporated in the Hong Kong and wholly owned by the Company
       
Chinacomm
Chinacomm PRC, Chinaccomm Shanghai (a subsidiary of Chinacomm PRC), Chinacomm
Guangdong Internet Co., Ltd and Chinacomm Shanghai Internet Management Co., Ltd
and their respective subsidiaries from time to time
       
Claim(s)
any claim(s) for breach of any Warranty
       
Completion
completion by the parties of their respective obligations in accordance with
clause 4
       
Completion Conditions
the conditions set out in Schedule 3
       
Completion Date
the fifth Business Day after all Completion Conditions have been fulfilled
and/or waived
       
Control
in relation to a body corporate, the power of a person directly or indirectly to
secure that the affairs of such body corporate are conducted in accordance with
the wishes of that person:
(i) by means of the holding of shares or the possession of voting power (either
at shareholder level or director level) in or in relation to that or any other
body corporate; or
(ii) by virtue of any powers conferred by the memorandum and articles of
association or by-laws or other similar documents regulating that or any other
body corporate or by contract;

  
 
2

--------------------------------------------------------------------------------

 
  

 
Deed of Adherence
the deed of adherence in the form set out in Schedule 7
       
Directors
directors of the Company from time to time
       
Disbursement Plan
the disbursement plan referred to in paragraph (o) of Schedule 3
       
Encumbrance
any mortgage, charge, security interest, lien, pledge, assignment by way of
security, equity, claim, right of pre-emption, option, covenant, restriction,
reservation, lease, trust, order, decree, judgment, title defect (including
retention of title claim), conflicting claim of ownership or any other
encumbrance of any nature whatsoever (whether or not perfected other than liens
arising by operation of law)
       
Exclusive
an exclusive right or privilege, single or sole, noting that in which no others
have a share
       
Financial Year
a calendar year
       
First Payment
 
the sum of US$5,000,000 paid by the Investor to the Company being part payment
and part satisfaction of the Subscription Price, the receipt of which is
confirmed and acknowledged by the Company
       
First Payment Date
 
April 18, 2008, the date on which the First Payment was made in full by the
Investor to the Company
       
Founders
Thrive Century and Newtop
       
Founder Directors
the directors appointed by the Founders to the Board pursuant to the terms of
this Agreement and the provisions of the New Articles from time to time
       
Framework Agreement
the Framework Agreement dated 7 April 2008 and made between Trussnet USA, Inc.
and Chinacomm PRC
       
Group
the Company and each and any of the Subsidiaries for the time being and “Group
Companies” shall be construed accordingly
       
Hong Kong
Hong Kong Special Administrative Region of the People’s Republic of China
       
Intellectual Property
copyrights, trade and service marks, including the Trade Marks, trade names,
rights in logos and get-up, inventions, confidential information, trade secrets
and know-how, registered designs, design rights, patents, utility models,
semi-conductor topographies, all rights of whatsoever nature in computer
software and data, all rights of privacy and all intangible rights and
privileges of a nature similar or allied to any of the foregoing, in every case
in any part of the world and whether or not registered; and including all
granted registrations and all applications for registration in respect of any of
the same

  
 
3

--------------------------------------------------------------------------------

 

 
Investor Directors
the directors appointed by the Investor to the Board in accordance with clause
8.1
       
Investor
Gulfstream Capital Partners Ltd. and any other person to whom Gulfstream Capital
Partners Ltd. transfers its Shares and who becomes a party as an “Investor” by
signing a Deed of Adherence in accordance with this Agreement and is named
therein as an “Investor”
       
Investor WFOE
a foreign invested enterprise wholly owned by the Investor to be established in
the PRC
       
IPO
the admission of all or any of the Shares or securities representing those
shares  to or the grant of permission by any like authority for the same to be
traded or quoted on a stock exchange to be agreed upon between the Investor and
the Founders
       
Key Employee
any employee who is employed by the Company or the other Group Companies:
  
   
(a)           at management grade; or
   
 
(b)   in a senior capacity; or
 
(c)   other employees as identified by the Company or the other Group Companies;
       
Listing Rules
the relevant listing rules of any given listing authority in any jurisdiction as
amended from time to time
       
New Articles
the new articles of association of the Company in the agreed form to be adopted
in accordance with the provisions herein as amended or superseded from time to
time
       
New Shares
the Shares to be subscribed by the Investor pursuant to clause 3.1 subject to
and in accordance with this Agreement
       
PRC
the People’s Republic of China
       
Resolutions
the resolutions in agreed form to be passed by the Company by general meeting or
written resolution as specified in paragraph (a) of Schedule 3
       
Senior Management
all senior managerial, administrative, professional and technical personnel of
the Group as determined by the Board from time to time
       
Service Agreement
the service agreement referred to in paragraph (b)(iv) of Schedule 3
       
Shareholders
Each of the Founders and the Investor and the other members of the Company from
time to time who are a party to this Agreement

  
 
4

--------------------------------------------------------------------------------

 
  

 
Share Option Plan
the share option plan to be established by the Company pursuant to clause 7
       
Shares
ordinary shares of US$0.00001 each in the capital of the Company
       
Subsidiary
a subsidiary of the Company from time to time, brief particulars of the
Company’s existing subsidiary, namely, Chinacomm HK, are set out in part 2 of
Schedule 1
       
Sub-Lease Agreement
the sub-lease agreement referred to in paragraph b(ii) of Schedule 3
       
Subscription Price
the total consideration of US$196,000,000 payable by the Investor to the Company
for the subscription of New Shares
       
Taxation
all forms of taxation, duties, rates, levies, contributions, withholdings,
deductions, liabilities to account, charges and imposts whether imposed in the
Cayman Islands, the PRC, Hong Kong  or elsewhere in the world
       
Taxing Authority
any taxing authority whether of the Cayman Islands, the PRC, Hong Kong, or
elsewhere in the world
       
Territory
Means the 29 cities of the PRC as set out in Schedule 8
       
Trade Marks
the trade and service marks and applications, together with associated logos,
owned by the Group
       
US$
United States dollars, the lawful currency of the United States
       
Warranties
the warranties given pursuant to clause 6 and in Schedule 4
       
Warrantors
Chinacomm PRC, Chinacomm Shanghai, the Founders and the Guarantors
       
WFOE
a foreign invested enterprise to be established in Beijing , the PRC and to be
wholly owned by Chinacomm HK

 
2  
Interpretation

 
2.1  
The clause and paragraph headings and the table of contents used in this
Agreement are inserted for ease of reference only and shall not affect
construction.

 
2.2  
References to an Director shall include any alternate appointed to act in his
place from time to time.

 
2.3  
References to persons shall include bodies corporate, unincorporated
associations and partnerships, in each case whether or not having a separate
legal personality.

 
2.4  
References to documents "in the agreed form" are to documents in terms agreed on
behalf of the Company, the Investor and the Founders and initialled on behalf of
each such party for the purposes of identification only.

 
2.5  
References to those of the parties that are individuals include their respective
legal personal representatives.

 
2.6  
References to “writing” or “written” include any other non-transitory form of
visible reproduction of words.

  
 
5

--------------------------------------------------------------------------------

 
  
2.7  
References to the word “include” or “including” (or any similar term) are not to
be construed as implying any limitation and general words introduced by the word
“other” (or any similar term) shall not be given a restrictive meaning by reason
of the fact that they are preceded or followed by words indicating a particular
class of acts, matters or things.

 
2.8  
Except where the context specifically requires otherwise, words importing one
gender shall be treated as importing any gender, words importing individuals
shall be treated as importing corporations and vice versa, words importing the
singular shall be treated as importing the plural and vice versa, and words
importing the whole shall be treated as including a reference to any part
thereof.

 
2.9  
References to statutes or statutory provisions shall be construed as references
to those statutes or provisions as respectively amended or re-enacted or as
their application is modified from time to time by other provisions (whether
before or after the date of this Agreement) and shall include any statutes or
provisions of which they are re-enactments (whether with or without
modification) and any orders, regulations, instruments or other subordinate
legislation under the relevant statute or statutory provision.

 
2.10  
References in clauses 6 (warranties), 8 (the board), 9 (information rights), 10
(consent matters), 11 (business undertakings), 15 (restrictive covenants), 16
(confidentiality), Schedule 4 (warranties) and Schedule 5 (consent matters) to
the Company and the Board shall include each of the Subsidiaries of the Company
and the directors for the time being of those Subsidiaries respectively.

 
3  
Subscriptions

 
3.1  
Subject to the provisions of clause 4, the Investor applies for the allotment
and issue to it at Completion of the following shares in the Company as set out
in the table below and the Company accepts such applications:



Investor
No. of Shares
Total Subscription Price (US$)
Gulfstream Capital Partners Ltd.
2,450,000,000 Ordinary Shares
196,000,000

 
3.2  
The Subscription Price shall be paid by the Investor in the following method:

 
 
(a)
US$5,000,000 shall be paid as part payment and part satisfaction of the
Subscription Price in accordance with relevant articles of the Framework
Agreement, by electronic funds transfer to the bank account of the Company
(“Bank Account”) as set out below:

  

  Beneficiary Name: ChinaComm Limited   Account Number: 36800423379   Bank
Name:  Standard Chartered Bank (HK) Ltd   Bank Code: 003   Branch Code: 368  
SWIFT Code: SCBLHKHHXXX   Address: 4-4A Des Voeux Road, Standard Chartered Bank
Building, Central, Hong Kong

   
 
(b)
US$141,000,000 shall be paid as part payment and part satisfaction of the
Subscription Price by electronic funds transfer to the Bank Account within sixty
(60) Business Days from the Completion Date in accordance with the following
schedule: (i) at least US$50,000,000 shall be paid within twenty (20) Business
Days from the Completion Date; (ii) at least 100,000,000 shall be paid
accumulatively within forty (40) Business Days from the Completion Date; (iii)
the difference shall be paid within sixty (60) Business Days from the Completion
Date.

     
 
6

--------------------------------------------------------------------------------

 
 
(c)
US$ 50,000,000 shall be paid as part payment and part satisfaction of the
Subscription Price to the Investor WFOE as registered capital within forty five
(45) Business Days from the Completion Date.

   
3.3  
The Investor shall be entitled to direct that the New Shares be issued and
registered in the name of any nominee or custodian holding such shares on its
behalf as bare nominee and the provisions of clauses 3.1 and 4 shall be
interpreted accordingly.

 
3.4  
Each of the parties (other than the Company) agrees to vote in favour of the
Resolutions and hereby irrevocably waives or procures the waiver of all or any
pre-emption rights he or his nominees may have pursuant to the Company’s
articles of association or otherwise so as to enable the issue of any shares in
the capital of the Company contemplated by this Agreement to proceed free of any
such pre-emption rights.

 
3.5  
The Investor undertakes that it shall exercise its voting rights as shareholder
of the Company and shall procure the Investor Directors to exercise their voting
rights as directors of the Company pro-rata to the amount of US$196,000,000
actually paid by the Investor under clause 3.2.  The Founders, the Company and
the Investor agree that upon payment of US$196,000,000 by the Investor under
clause 3.2, the Investor shall be entitled to and shall exercise voting rights
(whether conferred on it by law or under this Agreement or the New Articles) in
full as shareholder of the Company, and the Investor Directors shall be entitled
to and shall exercise voting rights (whether conferred on them by law or under
this Agreement or the New Articles) in full as directors of the Company.

 
3.6
Nothing in clause 3.5 shall in any way prejudice the rights of the Investor and
the Investor Directors under law, this Agreement or the New Articles save for
the pro-rata exercise of the voting rights of the Investor and the Investor
Directors under clause 3.5 which shall absolutely cease to apply upon payment of
US$196, 000,000 as aforesaid.

 
3.7  
The US$50,000,000 paid to the Investor WFOE as part of the Subscription Price
shall be used by the Investor WFOE to procure equipments and services to perform
its obligations under the  lease agreement and service agreement described under
paragraph (b) (ii) and (iv) of Schedule 3 hereto; upon the IPO of the Company,
except for otherwise agreed by the Shareholders, the Investor WFOE shall
transfer the ownership of the equipments procured under this US$50,000,000
expenditure to the WFOE at the consideration of US$1.00.

 
4  
Completion

 
4.1  
Subject to the Completion Conditions being satisfied or waived in writing by the
Investor (at its sole discretion) on or prior to Completion, Completion of the
subscription by the Investor of the New Shares shall take place at such place
and time as the Company and the Investor may agree in writing on the Completion
Date when the events set out in clause 4.4 shall take place in such order as the
Investor may require.

 
4.2  
If the Completion Conditions shall not have been fulfilled or waived by the
Investor (at its sole discretion) on or before the sixty (60) business days
after the First Payment Date (or such other date as may be agreed between the
parties in writing), this Agreement, other than clauses  1, 6, 16 to 20, 22, 24
to 31, 33 to 37, Schedule 4, shall terminate and be null and void and of no
effect, except the liability of any party to the other parties in respect of any
antecedent breaches of the terms of this Agreement.

 
4.3  
In the event that this Agreement is terminated pursuant to clause 4.2 above, the
Company shall refund, and the Company, the Founders and the Guarantors shall
jointly and severally be liable to refund, the full amount of the First Payment
to the Investor within one hundred and eighty (180) days from the date on which
this Agreement is so terminated.

  
 
7

--------------------------------------------------------------------------------

 
  
4.4  
The following events shall occur on the Completion Date:

 
(a)   
a meeting of the Board shall be held at which the Company shall approve:

 
(i)   
appointment of four (4) persons nominated by the Investor as Investor Directors,
the appointment of five (5) persons nominated by the Founder as Founder
Directors;

 
(ii)   
appoint one of the Founder Directors as the Chairman of the Company;

 
(iii)   
appoint one of the Investor Director as the Vice Chairman of the Company;

 
(iv)   
appoint each one of the  Investor Director and the Founder Director as the
Co-Presidents of the Company;

 
(v)   
appoint one of the Investor Director as the Chief Operation Officer and
Executive Director of the Company;

 
(vi)   
appoint one of the Founder Director as the Executive Director of the Company;

 
(vii)   
appoint the person nominated by the Founder as the Chief Scientist of the
Company;

 
(viii)   
appoint the person nominated by the Investor as the Senior Vice President in
charge of the operation of the Company;

 
(ix)   
appoint the person nominated by the Founder as the Senior Vice President of the
Company;

 
(x)   
appoint the person nominated by the Investor as the Chief Financial Officer of
the Company;

 
(xi)   
appoint each one of the Investor Director and the Founder Director to jointly
operate all bank accounts of the Company; and

 
(xii)   
pass any such other resolutions as may be required to carry out the obligations
of the Company under this Agreement.

 
(b)   
Subject to completion of matters of paragraph (a) above, the parties shall
procure that, and the Company shall:

 
(i)   
deliver the share certificate for the New Shares to the Investor;

 
(ii)   
enter the name of the Investor into the Company’s register of
members/shareholders as the holder of the New Shares;

 
(iii)   
adopt  the Financial Year of the Company;

 
(iv)   
adopt the New Articles;

 
(v)   
approve and adopt the Disbursement Plan; and

 
(vi)   
approve and adopt the Business Plan.

 
(c)   
meetings of shareholders (where necessary) and/or the board of directors of
Chinacomm HK and the WFOE shall be held respectively, at which:

 
(i)   
the persons as listed in Clause 4.4 (a) shall be appointed for the same position
in Chinacomm HK and the WOFE; and

(ii)   
matters of the same nature as listed in Clause 4.4 (b) shall be conducted,
adopted and approved by Chinacomm HK and the WOFE.

  
 
8

--------------------------------------------------------------------------------

 
  
4.5  
Within seven (7) Business Days from the Completion Date, the Company shall file
with the relevant companies registry(ies) or other authorities, and provide to
the Investor the documentary evidence relating to such filing of, the allotment
and issue of the New Shares, the appointment of the Investor’s Directors,  the
adoption of the New Articles and any other matters of Completion and Completion
Conditions the filing of which is required by the applicable law or by the
Investor in its sole discretion.

 
4.6  
Within seven (7) Business Days from the Completion Date, the Company shall
procure that Chinacomm HK and the WFOE shall file with the relevant companies
registry(ies) or other authorities, and the Company shall provide to the
Investor the documentary evidence relating to such filing of, the appointment of
company officers pursuant to Clause 4.4(c)(i) and the adoption of their new
articles of association and any other matters of Completion Conditions relating
to Chinacomm HK and the WFOE the filing of which is required by the applicable
law or by the Investor in its sole discretion.

 
4.7  
Within ninety (90) Business Days from the Completion Date, the Company shall
provide to the Investor the documentary evidence in relation to the valid
extension of Chinacomm’s 3.5 G licenses which are expired at the time of this
Agreement.

 
4.8 
Within ninety (90) Business Days from the Completion Date, the Company shall
provide to the Investor the documentary evidence in relation to the valid
transfer of 49% shares of Chinacomm to a PRC citizen or company through trust
arrangement or other method agreed by the Investor and Founders.

 
4.9  
Within ninety (90) Business Days from the Completion Date, subject to the laws
of PRC, Chinacomm shall transfer all of its employees to the WFOE.

 
5  
Business

 
5.1  
The Shareholders agree that the business of the Group shall consist of
telecommunication and information technology services, including inter alia, the
provision of professional services in relation to the operation and maintenance
of 3.5G Hz wireless broadband in the PRC.

 
5.2  
The Shareholders may agree in writing from time to time that the Group shall
conduct additional business not specified in clause 5.1 to the extent permitted
by applicable law.

 
5.3  
The Business conducted by the Company shall be conducted in the best interests
of the Company and the Business conducted by each Group Company shall be
conducted in the best interests of that Group Company and of the Group as a
whole and, in each case, shall be conducted on sound commercial profit-making
principles, so as to generate the maximum achievable profits available for
distribution to the Shareholders.

 
5.4  
The Shareholders agree that the Company and the other Group Companies shall
obtain all necessary approvals, consents or permits required for the operation
of the Business from any relevant governmental or regulatory authority.

 
6  
Warranties

 
6.1  
The Warrantors acknowledge that the Investor has been induced to enter into this
Agreement and to subscribe for the New Shares on the basis of and in reliance
upon the Warranties amongst other things.

  
 
9

--------------------------------------------------------------------------------

 
  
6.2  
The Warrantors jointly and severally warrant to the Investor that each and every
Warranty set out in Schedule 4 is true, accurate and not misleading at the date
of this Agreement and at the Completion Date subject only to any exceptions
expressly provided for under this Agreement.

 
6.3  
Each Warranty is a separate and independent warranty, and, save as otherwise
expressly provided, no Warranty shall be limited by reference to any other
Warranty or by the other terms of this Agreement.

 
6.4  
The rights and remedies of the Investor in respect of any breach of any of the
Warranties shall not be affected by Completion, any investigation made by or on
behalf of the Investor into the affairs of the Group and Chinacomm or any other
event or matter whatsoever which otherwise might have affected such rights and
remedies except a specific and duly authorised written waiver or release.

 
6.5  
Where any Warranty is qualified by the expression "so far as the Warrantors are
aware" or words having similar effect, such Warranty shall be deemed to include
a statement that such awareness means both the actual knowledge of the
Warrantors and also such knowledge which the Warrantors would have had if they
had made reasonable enquiry of all relevant persons.

 
6.6  
Any information supplied by the Company, Chinacomm and any other Group Company,
and their respective officers, employees or agents to the Warrantors or their
agents, representatives or advisers in connection with, or which forms the basis
of, any of the Warranties or otherwise in relation to the business and affairs
of the Company or Chinacomm or any Group Company (whether before or after the
date hereof) shall be deemed not to include or have included a representation,
warranty or guarantee of its accuracy by the Company, Chinacomm and any Group
Company to the Warrantors and shall not constitute a defence to any Claim by the
Investor.  The Warrantors hereby irrevocably waive any and all claims against
the Company, Chinacomm and any Group Company, their respective officers,
employees or agents in respect of any information so supplied (and undertakes
that no other person claiming under or through it will make any such claim) save
for those claims arising out of fraud or wilful misrepresentation by the
Company, Chinacomm and any Group Company, and their respective officers,
employees or agents.

 
7  
Senior Management Share Options

 
7.1
Within ninty (90) Business Days of the Completion Date, the Company shall adopt
a Share Option Plan whereby options over Shares (subject to a maximum option
pool of [     ] Shares) may be granted to the Senior Management of the Company
pursuant to the Share Option Plan in such number as may be decided by the Board
at its sole discretion. The exercise of the options granted under the Share
Option Plan shall be conditional on the grantees executing a Deed of Adherence.

  
 
10

--------------------------------------------------------------------------------

 
  
8  
The Board and the Directors

 
8.1  
The number of Directors comprising the Board shall be nine (9), provided,
however, that the Shareholders may decide from time to time, to increase or
reduce the number of Directors and in case of an increase or decrease, the
number of Directors which the Investor and the Founders are entitled to appoint
under clauses 8.2 and 8.3 respectively shall be adjusted accordingly as the
Shareholders may decide.  Each Director shall be appointed for a term of three
(3) years.

 
8.2  
The Investor shall have the right to appoint and maintain in office four (4)
Directors (and as a member of each and any committee of the Board) and to remove
any Director so appointed and, upon his removal whether to appoint another
Director in his place.

 
8.3  
The Founders shall have the right to appoint and maintain in office five (5)
Directors (and as a member of each and any committee of the Board) and to remove
any Director so appointed and, upon his removal whether to appoint another
Director in his place.

 
8.4  
Board meetings will be held at least once for each quarter of a calendar year.

 
8.5  
Appointment and removal by any Shareholder of a Director shall be by written
notice to the Company which shall take effect on delivery at its registered
office or at any meeting of the Board or committee thereof.

 
8.6  
Any Shareholder removing a Director in accordance with this clause 8 and the
relevant provisions of the New Articles shall be responsible for and shall hold
harmless the other Shareholders and the Company from and against any claim for
damages, loss of office, wrongful dismissal or otherwise arising out of such
removal and any reasonable costs and expenses incurred in defending such
proceedings including, but without prejudice to the generality of the foregoing,
legal costs actually incurred.

 
8.7  
The chairman of meetings of the Board and of meetings of Shareholders of the
Company shall be the Founder Director. In the case of an equality of votes at
any meeting of the Board or of the Shareholders, the chairman shall not be
entitled to a second or casting vote.

 
8.8  
Each Director may, in accordance with and subject to the New Articles, appoint
an alternate to represent him at meetings of the Board which he is unable to
attend.  Such alternate shall be entitled to attend and vote at meetings of the
Board and to be counted in determining whether a quorum is present, without the
need for such alternate to be approved by the Board.  Each alternate Director
shall have one vote for every director whom he represents in addition to any
vote of his own if he is also a Director.

 
8.9  
Each Director or his alternate may participate in a meeting of the Board or a
committee of the Board by means of telephone, audio-visual or similar
communications equipment whereby all persons participating in the meeting can
hear each other and such participation shall constitute presence.

 
8.10  
At each meeting of the Board and in respect of each resolution proposed to the
Board, each Director shall have one vote.  Subject to Clause 10.7 and except as
otherwise provided in this Agreement, all resolutions of the Board shall be
passed by simple majority vote.

 
8.11  
At least seven (7) Business Days’ notice (unless agreed otherwise by all the
Directors (or their alternates) of every meeting of the Board and of any
committee of the Board shall be given.  The period of notice shall be exclusive
of the day on which the notice is served or deemed to be served and the day for
which the meeting is called. Such notice shall be given to each Director or the
committee member (as the case may be) and shall be accompanied by an agenda of
the business to be transacted at such meeting together with all papers to be
circulated or presented to the same.  Within no more than three (3) days after
each such meeting, a copy of the minutes of that meeting shall be delivered to
each Director.

  
 
11

--------------------------------------------------------------------------------

 
  
8.12  
No meeting of the Board or of any committee of the Board may proceed to business
nor transact any business unless a quorum is present at the start of and
throughout such meeting.  A quorum of the Board shall be six (6) Directors
present in person (at least one (2) of whom must be Investor Director.  A
Director shall be regarded as present for the purposes of a quorum if
represented by an alternate Director in accordance with clause 8.8.

 
8.13  
In the event that six (6) Directors (or their alternates) required to constitute
a quorum under clause 8.12 are not present within thirty minutes from the time
when the meeting should have begun or if during the meeting there is no longer a
quorum, that meeting shall be adjourned by the chairman to a day not earlier
than five (5) Business Days and no later than ten (10) Business Days from the
date of such meeting at the same time and place.

 
8.14  
A written resolution of the Board or of any committee of the Board shall be
validly passed if the text of the resolution has been signed or approved by all
Directors or each committee member (as the case may be) in accordance with the
New Articles.  Such resolution shall be sent to each Director or each committee
member (as the case may be) and shall require a response within a period
specified in the notice of such resolution, being not less than seven (7)
Business Days after its date of despatch and no resolution shall take effect
until the expiry of such period unless all the Directors have waived this
requirement.

 
8.15  
Each of the Founder Directors and the Investor Directors, as the and Founder and
the Investor may from time to time select, shall be appointed as the
Co-Presidents of the Company.  The first Co-Presidents of the Company shall be
such person as stated in clause 4.4(a)(iii). The Co-Presidents shall have the
responsibilities delegated to them by the Board.

 
8.16  
Subject only to clause 10.7, the Business shall be managed by the Board which
may delegate any of its powers, including the day-to-day running of the
Business, to the Co-Presidents. The Co-Presidents shall, in the exercise of the
powers so delegated, conform to any regulations that may be imposed on them by
the Board.

 
8.17  
If the Board so authorises or requests, auditors, consultants, advisers and
employees shall be permitted to attend and speak at meetings of the Board but
not to vote.

 
8.18  
The Senior Vice Presidents shall have the right to attend and speak at meetings
of the Board but do not have the right to vote.

 
8.19  
The provisions of this clause 8 shall apply mutatis mutandis in respect of each
Group Company, including Chinacomm HK and the WFOE.

 
9  
Information Rights

 
9.1  
The Company undertakes to each of the Shareholders that, and each of the
Shareholders shall procure so far as it is within their respective power to do
so that, the Company shall both with respect to itself and, where applicable,
each other Group Company:

 
(a)   
keep books, records and accounts and therein make true and complete entries of
all its dealings and transactions of and in relation to the Business of the
Group; such books, records and accounts and all other records and documents
relating to the business affairs of the Company (and any other relevant Group
Company) shall be open to inspection by each of the Shareholders during normal
business hours and on reasonable prior notice and they shall be permitted to
take and remove copies thereof;

 
(b)   
for each month prepare management accounts (in a form approved by the Investor)
with comparisons to budgets and containing profit and loss accounts, balance
sheets, cash flow statements and forecasts and shall deliver them to the each
Shareholder within twenty-one (21) days after the end of each month. The first
management accounts shall be delivered to each Shareholder within twenty-one
(21) days after the end of the month in which Completion takes place.

  
 
12

--------------------------------------------------------------------------------

 
  
(c)   
at least thirty (30) days prior to the end of each financial year prepare and
deliver to each Shareholder a detailed operating and capital budget and cash
flow forecast in respect of the next financial year in such form as the Investor
shall require from time to time.

 
(d)   
deliver to each Shareholder the audited accounts of the Company and if
applicable audited consolidated accounts of the Group Companies in respect of
each accounting period together with the relative audit and management letters
and all correspondence between the Company and the auditors of the Company
concerning the accounts, within three (3) months after the end of the accounting
period to which such audited accounts relate.

 
9.2  
The Company shall provide each Shareholder promptly with such information
whether financial or otherwise concerning any member of the Group and the
Business as each Shareholder may reasonably require from time to time in
particular full details of any actual or prospective material change in the
Business as soon as such details are available.

 
9.3  
If the Company does not comply with its obligations in clauses 9.1 and 9.2, any
Shareholder and a firm of accountants nominated by the Shareholder at the
Company’s expense will be entitled to attend the Company’s premises to examine
the books and accounts of the Company and to discuss the Company’s affairs,
finances and accounts with its directors, officers and senior employees.  The
Company undertakes to the Shareholders to co-operate with any accountants or
representatives appointed by them pursuant to this clause 9.3.

 
9.4  
Each of the Directors shall be at liberty from time to time to make full
disclosure to its appointing Shareholder of any information relating to the
Company.

 
9.5  
Each Shareholder shall be at liberty from time to time to make such disclosure:

 
(a)   
to its partners, trustees, shareholders, uniholders and other participants
and/or to any member of the same group for the purposes of, but not limited to,
reviewing existing investments and investment proposals;

 
(b)   
to any lender to the Company and/or to any shareholder of the Company;

 
(c)   
about the Company as shall be required by law and any regulatory authority to
which any Shareholder is subject; and

 
(d)   
to the Company’s auditors and/or any other professional advisers of the Company

 
in relation to the business affairs and financial position of the Company as it
may in its reasonable discretion think fit.
 
9.6  
The provisions of this clause 9 shall apply mutatis mutandis in respect of each
Group Company, including Chinacomm HK and the WFOE.

 
10  
Management of the Company

 
10.1  
General meetings of Shareholders shall take place in accordance with the
applicable provisions of the New Articles and this clause 10.

 
10.2  
A notice of the Shareholders’ meeting shall be circulated two weeks prior to the
date of the meeting setting out an agenda identifying in reasonable detail the
matters to be discussed (unless all the Shareholders agree otherwise).

  
 
13

--------------------------------------------------------------------------------

 
  
10.3  
The quorum for Shareholders’ meetings shall be one duly authorised
representative of the Investor and one duly authorised representative of any one
of the Founders.  A quorum must be present at the beginning of and throughout
each meeting.  If within thirty minutes of the time appointed for a meeting a
quorum is not present, the meeting shall stand adjourned until the same time and
place on the same day in the next week (or if that day is not a Business Day, on
the Business Day immediately following that day and at the same time and place).

 
10.4  
The chairman of the Board from time to time shall preside as chairman at every
Shareholder’s meeting.  The chairman may appoint an alternate to attend in his
place. Subject to clause 10.7 below, questions arising at any Shareholders’
meeting shall be decided by a simple majority of votes except where a greater
majority is required by the New Articles, any agreement between the Shareholders
(including this Agreement) or by applicable law and in the case of an equality
of votes, the chairman shall not have a casting vote.  Shareholders may
participate in a Shareholders’ meeting by means of telephone, audio-visual or
similar communications equipment whereby all persons participating in the
meeting can hear each other and such participation shall constitute presence.

 
10.5  
Shareholders’ resolutions may be passed by circular resolution signed by or on
behalf of all of the Shareholders.

 
10.6  
Each Shareholder will exercise or refrain from exercising any voting rights or
other powers of control so as to ensure the passing of any and every resolution
necessary or desirable to procure that the affairs of the Group are conducted in
accordance with the provisions of this Agreement and otherwise to give full
effect to the provisions of this Agreement and likewise to ensure that no
resolution is passed which does not accord with such provisions.

 
10.7  
The Shareholders shall exercise all voting rights and other powers of control
available to them in relation to the Group to procure that the Company shall
not, and no Group Company shall, without the prior written approval of the
Investor and the Founders or by representatives of the Investor and the Founders
at a general meeting of Shareholders of the Company, effect any of the matters
referred to in Schedule 5.

 
10.8  
As a separate obligation, severable from the obligations in clause 10.7, the
Company agrees that save with the prior written approval of the Investor, it
shall not effect any of the matters referred to in Schedule 5. The Investor
shall authorize the Co-President appointed by the Investor to act as the
representative of the Investor, from whom such prior written approval should be
issued on behalf on the Investor.

 
10.9  
The Board shall authorize the Co-Presidents to jointly decide the following
matters:

 
(a)   
the appointment of vice presidents of the Company;

 
(b)   
the appointment of director of each division of the Company;

 
(c)   
the appointment of director of each branch of the Company;

 
(d)   
the execution of any contracts on behalf of the Company;

 
(e)   
the recruitment and dismissal of any employees of the Company; and

 
(f)   
the monthly budget of the Company.

 
10.10  
The Board shall authorize the Co-Presidents to jointly approve the disbursement
and payment of the Company pursuant to the Disbursement Plan and the monthly
budget. The Co-Presidents may delegate such rights to the other member of
management of the Company

 
10.11  
The WFOE shall establish a board of supervisors in accordance with PRC law.

  
 
14

--------------------------------------------------------------------------------

 
  
10.12  
The provisions of clauses 10.8 to 10.10 shall apply mutatis mutandis in respect
of each other Group Company and Chinacomm.

 
11  
Business undertakings and Additional Finance and Capital

 
11.1  
The Shareholders will promote the best interests of the Company and the Group
Companies and ensure that the Business is conducted in accordance with the
Business Plan and with good business practice.

 
11.2  
The Company shall apply the proceeds of the subscription by the Investor for the
New Shares in the furtherance of the Business in accordance with the Business
Plan, the Disbursement Plan and the budgets adopted pursuant to  the terms of
this Agreement.

 
11.3  
The Shareholders undertake to each other to procure, so far as it lies within
their respective power to do so, that Company will comply with the requirements
set out in Schedule 6.

 
11.4  
The Company shall prepare a Business Plan for the current Financial Year at
Completion and shall in each succeeding year of the operation of the Business
update the Business Plan within ninety (90) days prior to the end of each
Financial Year.

 
11.5  
Subject as provided in clause 11.6, the Shareholders shall on requests made by
the Company severally provide by way of loan to the Company or by way of
additional ordinary share capital such sums as shall be required by the Company
from time to time for the proper conduct of the Business and to enable it to
meet its obligations and liabilities and to fund its Subsidiaries from time to
time in such manner as shall be required for the proper conduct of the Business
and to enable them to meet their respective obligations and liabilities and the
Company hereby agrees that it will (subject to itself being adequately funded)
so fund the said Subsidiaries and the amounts to be so lent or applied in such
subscription and the terms upon which any such loans or subscriptions shall be
made shall be determined by unanimous agreement between the Shareholders
provided however that in default of such agreement  each of the Shareholders
shall advance by way of loan in amounts pro rata to the nominal value of their
then holding of Shares.

 
11.6  
Subject as otherwise provided in this Agreement, clause 11.5 shall be without
prejudice to the right of the Company to borrow sums from third parties on the
most favourable terms obtainable as to interest, repayment and security, but
without allowing any prospective lender a right to participate in the share
capital of the Company as a condition or term of any loan or advance.

 
12  
Profits Distribution

 
12.1  
Save as otherwise agreed by all Shareholders and subject to clauses 3.5 and
10.7, the profits of the Company and each of the Group Companies in each of
their respective financial years, after tax or provision therefore and after the
making of such provision as may be requisite to meet working capital
requirements and outstanding loan obligations and after such transfers to
reserve and provisions as ought reasonably in the reasonable opinion of the
Shareholders and the Board to be made for contingent future liabilities, shall
(to the extent allowed by applicable law) be distributed in full by way of
dividends.

 
13  
Initial Public Offering

 
13.1  
It is the parties intention to effect an IPO when the conditions are ready and
upon such time as agreed by all the Shareholders.  The parties agree to keep one
another informed of all and any developments which might lead to any IPO.

 
13.2  
Each party acknowledges and agrees that upon an IPO the Investor shall not be
obliged to give warranties or indemnities (except a warranty as to title to the
shares held by the Investor).

  
 
15

--------------------------------------------------------------------------------

 
  
13.3  
If an IPO is not achieved by the fifth (5th) anniversary of Completion then the
Company shall if required by the Investor at the Company’s expense appoint a
professional adviser to report on exit opportunities and strategy and copies of
such reports shall be made available to the Investor (at the Company’s cost).

 
13.4  
It is hereby agreed by the parties that, on a IPO, the Shareholders shall:

 
(a)   
to the extent required by the Listing Rules retain such number of their shares
in the Company held at the time of the IPO for such period after IPO as is
required by the Listing Rules or the rules and requirements of the relevant
recognised investment exchange; and

 
(b)   
have regard to the recommendation of the Company’s brokers on a IPO in
determining their respective sale of shares upon the Company’s IPO and shall
make such determination with a view to ensuring the success of the IPO.

 
14  
Further Issue and Transfer of Shares

 
14.1  
In the event that any Shareholder wishes to sell any of its Shares in the
Company to third party(ies) (“Third Party Purchaser”), the selling Shareholder
(“Seller”) shall promptly give the other Shareholders (the “Continuing
Shareholders”) a written notice (“Transfer Notice”) offering to sell the shares
(“Sale Shares”) to the Continuing Shareholders in proportion to their respective
shareholdings in the Company on the same terms (including price per Share which
must be cash) as apply to the purchase of the Sale Shares by the Third Party
Purchaser.  The offer shall:

 
(a)   
be irrevocable and unconditional (except for any conditions which apply to the
proposed transfer of the Sale Shares);

 
(b)   
fully describe all material terms and conditions (including terms relating to
price, time of completion and conditions precedent) agreed between the Seller
and the Third Party Purchaser; and

 
(c)   
be open for acceptance by the Continuing Shareholders within twenty-one (21)
days of receipt of such offer.

 
14.2  
If the Continuing Shareholders does not accept the offer to buy the Sale Shares
within twenty-one (21) days of the notice referred to above, the Seller may sell
to the Third Party Purchaser at not less than the proposed selling price of the
Sale Shares first offered by the Seller to the Continuing Shareholders, and the
Third Party Purchaser shall sign the Deed of Adherence in the form set out in
Schedule 7 and be bound by the terms contained therein.

 
14.3  
The Shareholders will procure that the Board shall not register any transfer of
Shares that does not fully comply with the provisions of this clause 14.

 
15  
Non-Competition

 
15.1  
For a period of three (3)years from the date on which any Shareholder hereto
ceases to hold any Share, it (where such Shareholder ceasing to hold any Share
is one of the Founders, the restrictions under this clause 15 shall also be
binding upon the Guarantors and the Warrantors as if they were a Shareholder and
the Guarantors and the Warrantors agree to be so bound) shall not and shall
procure that its directors, its Subsidiaries and Associated Companies and the
directors thereof shall not, without the prior written consent of the other
Shareholders, either solely or jointly with or on behalf of any person, or
through (which includes by ownership of any shares in or control over such
person) such person, directly or indirectly:

 
(a)   
carry on or be engaged or interested in any business competing in the Territory
with the Business; or

  
 
16

--------------------------------------------------------------------------------

 
  
(b)   
solicit or entice away, or attempt to solicit or entice away, the custom of any
person in the Territory who is or has been at any time during the term of this
Agreement a customer of the Business for the purpose of offering to such
customer goods or services similar to or competing with those of the Business;
or

 
(c)   
solicit or entice away or endeavour to solicit or entice away any Key Employee
of the Group, but without prejudice to the right of such Shareholder to
terminate arrangements under which any of its staff are seconded to the Group;

 
provided that the above provisions are separate and severable and shall be
enforceable accordingly and that nothing herein shall preclude or restrict any
such person from offering any service competing with those previously supplied
as part of the Business but subsequently discontinued and not supplied by the
Group at the time when such competing services are offered.
 
15.2  
It is agreed between the parties that whilst the restrictions set out in Clauses
15.1 are considered fair and reasonable, if it should be found that any of the
restrictions be void as going beyond what is fair and reasonable in all the
circumstances and if by deleting part of the wording or substituting a shorter
period of time or different geographical limit or a more restricted range of
activities for the periods of time, geographical limits or ranges of activities
set out in Clauses 15.1 it would not be void, then there shall be substituted
such next less extensive period and/or limit and/or activity or such deletions
shall be made as shall render Clauses 15.1 valid and enforceable.]

 
16  
Confidentiality

 
16.1  
Subject to clauses 9.4 and 9.5, each of the parties agrees to, during the term
of this Agreement and after its termination (for whatever reason), keep secret
and confidential and except with the prior written consent of the other parties
not to use, disclose or divulge to any third party or to enable or cause any
person to become aware of (except for the purposes of the Company's business)
any information relating to this Agreement, the Company and other Group
Companies including but not limited to Intellectual Property (whether owned or
licensed by the Company and other Group Companies), lists of customers, reports,
notes, memoranda and all other documentary records pertaining to the Company and
other Group Companies or their business affairs, finances, suppliers, customers
or contractual or other arrangements save for the performance of the parties’
obligations under this Agreement but excluding any information which is in the
public domain (otherwise than through the wrongful disclosure of any party) or
which they are required to disclose by law or by the rules of any regulatory
body to which the Company and other Group Companies are subject.

 
17  
Announcements

 
17.1  
Except in accordance with clauses 9.4, 9.5 or 17.2, the parties shall not make
any public announcement or issue a press release or respond to any enquiry from
the press or other media concerning or relating to this Agreement or its subject
matter or any ancillary matter (including but not limited to the existence and
contents of this Agreement, the identity, structure and background of the
parties, the other agreements and contracts executed incidental to this
Agreement, and the business contemplated thereof).

 
17.2  
Notwithstanding clause 17.1, any party may:

 
(a)   
make any press release to the effect that it has made an investment in the
Company and/or that it is a shareholder in the Company without obtaining the
prior approval of any other parties; or

 
(b)   
after consultation with the other parties and with the prior written approval of
all Shareholders and all directors of the Company; or

 
(c)   
if and to the extent required by:

   
 
17

--------------------------------------------------------------------------------

 
  
(i)  
law; or

 
(ii)  
any securities exchange on which any party’s securities are listed or traded; or

 
(iii)  
any regulatory or governmental or other authority with relevant powers to which
any party is subject or submits, whether or not the requirement has the force of
law,

  
make or permit to be made an announcement concerning or relating to this
Agreement or its subject matter or any ancillary matter.
 
18  
Guarantee and Indemnity

 
18.1  
In consideration of the Investor entering into this Agreement, the Guarantors
hereby (on a joint and several basis) unconditionally and irrevocably guarantee
to the Investor the due and punctual performance and observance by each of the
Founders, the Company and the Warrantors of their respective obligations,
commitments, warranties, undertakings, indemnities or covenants contained in
this Agreement and agree to indemnify the Investor against losses, damages,
costs and expenses (including legal costs and expenses actually incurred) which
the Investor may suffer through or arising from any breach by each of the
Founders, the Company and the Warrantors of such obligations, commitments,
warranties, undertakings, indemnities or covenants.  The liability of the
Guarantors as aforesaid shall not be released or diminished by any arrangements
or alterations of terms (whether of this Agreement or otherwise) or any
forbearance, neglect or delay in seeking performance of the obligations hereby
imposed or any granting of time for such performance.

 
19  
Commencement and Termination

 
19.1  
Subject to clause 19.2 below, this Agreement shall take effect and become
legally binding on the parties on the date when this Agreement has been executed
by all the parties.

 
19.2  
A Shareholder may give notice in writing to the other Shareholder (in this
clause referred to as the “Defaulter”) and other Shareholders who are not the
Defaulter of its desire to terminate this Agreement upon the occurrence of the
following events whereupon this Agreement shall forthwith be terminated:

 
(a)   
If the Company or Chinacomm PRC is dissolved, wound up or otherwise ceases to
exist as a separate corporate entity;

 
(b)   
if the Defaulter is in material breach of its obligations hereunder and such
breach, if capable of remedy, has not been remedied at the expiry of thirty (30)
days after the date of the written notice to that effect having been served on
the Defaulter by the other Shareholder indicating the steps required to be taken
to remedy the failure;

 
(c)   
if any of the agreements referred to in paragraph (b) of Schedule 3 or any other
commercial or business arrangement between the Group and Chinacomm is terminated
due to any reason (whether by governmental acts or not) which adversely affects
the Business and the profits of the Business or is illegal or is or becomes
unenforceable under the PRC law and regulations or any other applicable laws;]

 
19.3  
This Agreement shall be automatically terminated upon the Company’s IPO.

 
19.4  
In addition to clause 19.3 above, this Agreement shall also be automatically
terminated if any party or any of the Shareholders (whether by itself or
together with its Associated Companies) holds the entire issued share capital of
the Company.

  
 
18

--------------------------------------------------------------------------------

 
20  
Consequences of Termination

 
20.1  
Upon termination under clause 19.2 the Shareholders shall procure that the
Company and the other Group Companies shall (unless already in liquidation) be
placed (and thereafter remain) in voluntary liquidation.

 
20.2  
All rights and obligations of the parties shall cease to have effect forthwith
upon termination under clauses 19.2, 19.3 or 19.4, save that such termination
shall be without prejudice to the accrued rights and liabilities of the parties
hereunder and without prejudice to the continued existence and validity of their
respective rights and obligations under clauses 1, 6, 15 (only where termination
occurs under clause 19.4), 16 to 20, 21, 22, 24 to 31, 33 to 37, Schedule 4 and
any provisions of this Agreement necessary for the interpretation or enforcement
thereof.

 
20.3  
Termination of this Agreement shall not release any party from any liability
which at the time of termination had already accrued to that party, nor from any
liability arising or maturing after such termination as a result of any breach,
act or omission committed prior to such termination.

 
21  
Liquidation

 
Where the Group is to be wound up and its assets distributed to the
Shareholders, the Shareholders shall agree a suitable basis for dealing with the
interests and assets of the Group and shall endeavour to ensure that:
 
(a)   
the liquidation is conducted expeditiously and in such a way so as to maximise
the returns to the Shareholders;

 
(b)   
all existing contracts of the Group are performed to the extent that there are
sufficient resources within the Group;

 
(c)   
the Group shall not enter into any new contractual obligations;

 
(d)   
the Group is dissolved and its assets are distributed in proportion to the
percentage of Shares held in the Company by the Shareholders and as soon as
practicable.

 
22  
Costs and Expenses

 
22.1  
The Investor and the Founders shall bear their own costs and disbursements
incurred in the negotiations leading up to and in the preparation of this
Agreement and of matters incidental to this Agreement.

 
23  
Effect of ceasing to hold shares

 
A party shall cease to be a party to this Agreement only for the purpose of
receiving benefits and enforcing his rights with effect from the date he ceases
to hold or beneficially own any shares in the capital of the Company (but
without prejudice to any benefits and rights enjoyed prior to such cessation).
 
24  
Cumulative remedies

 
The rights, powers, privileges and remedies conferred upon the Investor and
other Shareholders in this Agreement are cumulative and are not exclusive of any
other rights, powers, privileges or remedies provided by law.
 
25  
Waiver

 
The express or implied waiver by any party to this Agreement of any of its
rights or remedies arising under this Agreement or by law shall not constitute a
continuing waiver of the right or remedy waived or a waiver of any other right
or remedy.
  
 
19

--------------------------------------------------------------------------------

 
  
26  
Entire agreement

 
26.1  
This Agreement and the documents referred to or incorporated in it constitute
the entire agreement between the parties relating to the subject matter of this
Agreement and supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever, whether or not in writing, between the parties in relation to the
subject matter of this Agreement.

 
26.2  
Each of the parties acknowledges and agrees that it has not entered into this
Agreement in reliance on any statement or representation of any person (whether
a party to this Agreement or not) other than as expressly incorporated in this
Agreement and the documents referred to or incorporated in this Agreement.

 
26.3  
Nothing contained in this Agreement or in any other document referred to or
incorporated in it shall be read or construed as excluding any liability or
remedy as a result of fraudulent misrepresentation or fraud.

 
27  
Variation

 
Any variation of this Agreement is valid only if it is in writing and signed by
all parties to this Agreement.
 
28  
No partnership

 
Nothing in this Agreement is intended to or shall be construed as establishing
or implying any partnership of any kind between the parties.
 
29  
Mutual co-operation

 
29.1  
Each of the parties shall do and execute or procure to be done and executed all
such acts, deeds, documents and things as may be within its power, (including
without prejudice to the generality of the foregoing) the passing of resolutions
(whether by the board of directors or in general meeting of the shareholders of
each of the parties) to give full effect to this Agreement and to procure that
all provisions of this Agreement are observed and performed.

 
30  
Assignment and transfer

 
30.1  
Subject to clause 30.3, this Agreement is personal to the parties and no party
shall:

 
(a)   
assign any of its rights under this Agreement; or

 
(b)   
transfer any of its obligations under this Agreement; or

 
(c)   
sub-contract or delegate any of its obligations under this Agreement; or

 
(d)   
charge or deal in any other manner with this Agreement or any of its rights or
obligations.

 
30.2  
Any purported assignment, transfer, sub-contracting, delegation, charging or
dealing in contravention of clause 30.1 shall be ineffective.

 
30.3  
An Investor may assign the whole or part of any of its rights in this Agreement
to any person who has received a transfer of shares in the capital of the
Company from such Investor in accordance with the New Articles and has executed
a Deed of Adherence.

 
31  
Conflict between agreements

 
31.1  
Subject to any applicable law, in the event of any ambiguity or conflict between
this Agreement and the memorandum of association of the Company or the New
Articles, the terms of this Agreement shall prevail as between the Shareholders
and in such event the Shareholders shall procure such modification to the
memorandum of association of the Company or the New Articles as shall be
necessary.

  
 
20

--------------------------------------------------------------------------------

 
  
31.2  
The provisions of clause 31.1 shall apply mutatis mutandis in respect of each
Group Company, including Chinacomm HK and the WFOE.

 
32  
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all the counterparts shall together constitute
one and the same agreement.
 
33  
Notices

 
33.1  
Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or facsimile number set out below (or such other address or facsimile number as
the addressee has by five (5) days’ prior written notice specified to the other
Parties):

  

 
To the Investor:
[             ]
Attention:
       
To the Founders:
[             ]
Attention:
       
To the Company:
[             ]
Attention:
       
To the Warrantors:
[             ]
Attention:
       
To the Guarantors:
[             ]
Attention:

 
33.2  
Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; (b) if given by postage prepaid or
registered airmail, on the fifth day after the date on which they were mailed
(as indicated by the postmark); (c) if given by courier, on the second day after
they were sent by recognised courier service; and (d) if given or made by
facsimile, immediately following confirmation of its transmission as recorded by
the sender’s facsimile machine.

 
34  
Severance

 
34.1  
If any provision of this Agreement is held to be invalid or unenforceable by any
judicial or other competent authority, all other provisions of this Agreement
will remain in full force and effect and will not in any way be impaired.

 
34.2  
If any provision of this Agreement is held to be invalid or unenforceable but
would be valid or enforceable if some part of the provision were deleted, the
provision in question will apply with the minimum modifications necessary to
make it valid and enforceable.

 
35  
Governing law

 
This Agreement is governed by and is to be construed in accordance with the law
of Hong Kong.
 
36  
Jurisdiction

 
The parties irrevocably agree that the courts of Hong Kong shall have exclusive
jurisdiction to settle any dispute which may arise out of or in connection with
this Agreement.
  
 
21

--------------------------------------------------------------------------------

 
  
37  
Process agents

 
37.1  
Each party hereby irrevocably appoints the person set out opposite its name
below as its respective agent to accept service of process in Hong Kong in any
legal action or proceedings arising out of this Agreement, service upon whom
shall be deemed completed whether or not such service of process is forwarded to
such party by its agent or received by it:

  

 
Party
Agent / address in Hong Kong
       
The Investor
         
The Founders
         
The Warrantors
         
The Guarantors
 

 
in each case with a copy to the persons described in clause 33.1.
 
37.2  
If a process agent appointed by any party pursuant to clause 37.1 ceases to be
able to act as such or to have an address in Hong Kong, the party which appoints
such process agent shall appoint a new process agent which shall have an address
in Hong Kong, and to deliver to the other parties, before the expiry of fourteen
(14) days from the date on which such process agent ceases to be able to act as
such or to have an address in Hong Kong, a copy of the written acceptance of
appointment by that new process agent.

 
37.3  
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purposes of the enforcement or execution of any judgement
or other settlement in any other courts.

   
 
22

--------------------------------------------------------------------------------

 
  
SCHEDULE 1
 
Part 1: Particulars of the Company

  
Registered number:
184758
   
Registered office:
the offices of Offshore Incorporations (Cayman) Limited, Scotia Centre, 4th
Floor, P.O. Box 2804, George Town, Grand Cayman KY1-1112, Cayman Islands
   
Directors:
Yuan Yi （袁毅）
Qiu Ping（邱平）
   
Secretary:
     
Accounting reference date:
     
Charges:
     
Auditors:
     
Share capital:
US$50,000 divided into 5,000,000,000 shares of par value of US$0.0001 each
   
Issued share capital:
2 shares issued at the consideration of US$1.00 each



 
Part 2: Particulars of Chinacomm HK
 
Name of company:
Smart Channel Development Limited (运基发展有限公司)
   
Registered number:
     
Registered office:
Rooms 502-3, Commercial House, 35 Queen's Road, Central
   
Directors:
Yuan Yi（袁毅）
Qiu Ping（邱平）
   
Secretary:
     
Accounting reference date:
     
Charges:
     
Auditors:
     
Authorised share capital:
US$10,000
   
Issued share capital:
2 shares issued at the consideration of US$1.00 each

   
 
23

--------------------------------------------------------------------------------

 
  
SCHEDULE 2
 
Part 1: Members of the Company - pre-Completion
 
 


Member
Number of Ordinary Shares held
 
Thrive Century International Limited (盛世囯际有限公司)
 
One
Newtop Holdings Limited (新冠控股有限公司)
 
One

 


 
 
Part 2: Members of the Company -  immediately after Completion
 
 


Member
 
Number of Ordinary Shares held
Gulfstream Capital Partners Ltd.
 
[                   ]
Thrive Century International Limited (盛世囯际有限公司)
 
[                   ]
Newtop Holdings Limited (新冠控股有限公司)
 
[                   ]

 
   

 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
Conditions to Completion
  
Completion of the Investor’s subscription of the New Shares shall be conditional
upon the following conditions precedent:
 
(a)   
the passing of directors’ and shareholders’ resolutions by the Company in the
agreed form at a duly convened Board meeting and an extraordinary general
meeting or by shareholders’ written resolution to:

 
(i)  
authorise the allotment of the New Shares;

 
(ii)  
waive pre-emption rights (if any) in respect of the allotment and issue of the
New Shares;

 
(iii)  
approve the execution of this Agreement and the transaction contemplated
thereunder;

 
and delivery to the Investor of the relevant minutes of the meetings or the
written resolution;
 
(b)   
the delivery to the Investor of the following agreements duly executed and
documentary evidence showing that the parties to the agreements have been duly
authorised to enter into the agreements and to carry out the transactions
contemplated thereunder:

 
(i)  
an exclusive equipments lease agreement in the agreed form between Investor WFOE
and the WFOE whereby Investor WFOE will lease equipments to the WFOE for the
operation of the Business, and the WFOE will lease all the equipments needed for
its operation from Trussnet WFOE;

 
(ii)  
an exclusive equipments lease agreement in the agreed form between the WFOE and
Chinacomm whereby the WFOE will sub-lease the equipments to Chinacomm for the
operation of the Business, and Chinacomm will lease all the equipments needed
for its operation from the WFOE;

 
(iii)  
an exclusive service agreement in the agreed form between Trussnet or the
Investor WFOE or any other associated company of Trussnet as the exclusive
service provider and the WFOE as service user in relation to the operation of
the Business; and

 
(iv)  
an exclusive service agreement in the agreed form between the WFOE as the
exclusive service provider and Chinacomm as service user in relation to the
operation of the Business.

 
(c)   
subject to the laws of PRC, the annual rental and service fees payable by
Chinacomm to the WFOE under the agreements specified under paragraph (b) (ii)
and (iv) of this Schedule 3 shall be equal to 100% of Chinacomm’s turnover after
deducted all the tax payable and other necessary operation costs which have been
approved by the Shareholders in accordance with the Disbursement Plan;

 
(d)   
the delivery to the Investor the form of the New Articles in the agreed form;

 
(e)   
the delivery to the Investor the form of the new articles of association of
Chinacomm HK and the WFOE in the agreed form;

  
 
25

--------------------------------------------------------------------------------

 
(f)   
the delivery to the Investor the shareholders’ resolution and board resolution
of Chinacomm approving this Agreement, the agreements referred to in paragraph
(b) of this Schedule 3 above, and the transactions contemplated therein;

 
(g)   
the delivery of the original approval letter(s) and the original "certificate of
approval for foreign invested enterprise” issued by the PRC competent
examination and approval authority, approving in accordance with the applicable
PRC law the establishment of the WFOE together with the feasibility study report
and the articles of association of the WFOE (in the agreed form);

 
(h)   
the delivery of the original and valid “business licence” of the WFOE issued by
the competent PRC company registration authority showing that the WFOE is
properly registered and permitting the WFOE to carry on inter alia, such
business as contemplated under the agreements referred to in paragraphs (b) (ii)
and (iv) of this Schedule 3 above;

 
(i)   
the delivery of certified true copies of all corporate documents of the
Company,  Chinacomm HK and the WFOE, including but not limited to the
certificate of incorporation, memorandum and articles of associations, the
registers of members and directors and bank account information, etc.;

 
(j)   
the Investor representatives has met with the relevant officials of the Ministry
of Information Industry who are in charge of the issuance and extension of 3.5G
licenses, and such officials has orally approved the extension of Chinacomm’s
3.5G licenses;

 
(k)   
the completion of due diligence review (whether legal or financial or otherwise)
of Chinacomm and its business with results to the satisfaction of the Investor;

 
(l)   
the delivery to the Investor of the accounts of the Company (if any), Chinacomm
HK (if any) and Chinacomm ended on May 31, 2008;

 
(m)   
the delivery to the Investor of the Business Plan in the agreed form; and

 
(n)   
the delivery to the Investor of the disbursement plan of the Subscription Price
in the agreed form.

  
 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
   
Part 1: Warranties Relating to the Group
  
1  
Share Capital

 
The Founders are the legal and beneficial owners of the number of Shares set
opposite their respective names in Part 1 of Schedule 2 and all of the Shares
set out in Part 1 of Schedule 2 are fully paid and comprise the entire issued
share capital of the Company.  None of the share capital of the Company (whether
issued or unissued) is under option or subject to any mortgage, charge (fixed or
floating), pledge, lien, security, interest or other third party right
(including rights of pre-emption) and no dividends or other rights or benefits
have been declared, made or paid or agreed to be declared, made or paid thereon.
 
2  
Information

 
2.1  
The information contained or referred to in the Introduction and Schedules 1 and
2 is true, complete and accurate and not misleading.

 
2.2  
None of the Warrantors is aware of any fact or matter not disclosed in writing
to the Investor which directly affects the Business, the disclosure of which
might reasonably affect the willingness of a reasonable institutional investor
to apply for shares in the capital of the Company or the price at or terms upon
which an institutional investor would be willing to subscribe them.

 
3  
Business

 
As at the date of this Agreement, each of the Company and the other Group
Companies has not carried on any business, has no assets or liabilities, has no
employees (except for such directors and secretary set out in Parts 1 and 2 of
Schedule 1) and is not a party to any contracts except as necessary to comply
with clause 4.
 
4  
Incorporation and Agreements

 
4.1  
Each of the Company and Chinacomm HK:

 
 
(a)
is a corporation duly incorporated and validly existing under the laws of the
jurisdiction of its incorporation.

 
 
(b)
has full power and authority and has obtained all necessary authorities and
consents to enter into and perform its obligations under this Agreement and such
other agreements and arrangements referred to in this Agreement (“Other
Agreements”) to which it is a party.

 
4.2  
The WFOE, upon its establishment, shall:

 
 
(a)
be an enterprise duly established and validly existing under the laws of the
jurisdiction of its establishment.

 
 
(b)
have full power and authority and shall obtain all necessary authorities and
consents to enter into and perform its obligations under this Agreement (if any)
and Other Agreements to which it is a party.

 
 
(c)
obtain all approvals, permits, consents and/or licences which are necessary
under the applicable laws for its execution and performance of its obligations
under the Other Agreements to which it is a party.

 
4.3  
In relation to each of the Company, Chinacomm HK and the WFOE, the signing of
and the performance of its obligations under this Agreement and the Other
Agreements (to which it is a party) will not result in a breach of any other
agreement or arrangement to which it is a party, nor give rise to any right of
termination of any other agreement or arrangement to which it is party.

  
 
27

--------------------------------------------------------------------------------

 
 
Part 2: Warranties Relating to Chinacomm
  
References to “Chinacomm” shall be references to each of the entities referred
to in the definition of “Chinacomm” under clause 1.
 
1  
Due Establishment, Agreements and Corporate Power

 
1.1  
Chinacomm was duly established in the PRC and is validly existing under the laws
of the PRC and no order has been made or petition presented (or pending) or
resolution passed for the winding up of Chinacomm.  Chinacomm is not insolvent
or unable to pay its debts as they fall due.

 
1.2  
Chinacomm has full corporate capacity and authority to enter into and execute
this Agreement and all the agreements referred to in this Agreement to which it
is a party (“Other Agreements”), and to perform its obligations
thereunder.  This Agreement and the Other Agreements, when executed, shall
constitute valid, binding and enforceable obligations against Chinacomm.

 
1.3  
Chinacomm has obtained all approvals, permits, consents and/or licences which
are necessary under the PRC law and regulations for its execution and
performance of this Agreement and the Other Agreements and such approvals,
permits, consents and/or licences are in full force and valid.

 
1.4  
Each of the Warrantors has full and requisite power and authority to enter into
and perform this Agreement and this Agreement will, when executed, constitute
legal, valid and binding obligations on each Warrantor.

 
1.5  
The entire equity interest of Chinacomm is free from all liens, charges,
equities, and other Encumbrances or interests in favour of any other person.

 
1.6  
The copies of the business licence and the articles of association of Chinacomm
provided to the Investor are true and complete and have embodied in them or
annexed to them a copy of every such supplement agreement or document (if any)
as is required by the PRC laws and regulations.

 
1.7  
Neither the execution of the Agreement or the Other Agreements by Chinacomm and
nor the transactions contemplated thereby are in breach of any PRC law,
regulations and other legal and governmental requirements or that such execution
or transactions will result in a breach of any licence held by Chinacomm or any
material contract to which Chinacomm is a party or cause any licence held by
Chinacomm to be cancelled, suspended or revoked.

 
2  
Financials

 
2.1  
The accounts of Chinacomm referred to in paragraph (n) of Schedule 3
(“Accounts”) have been prepared in accordance with the requirements of all
relevant PRC law and regulations and generally acceptable accounting practice
and policies applied in the PRC and on a consistent basis and give a true and
fair view of the state of affairs of Chinacomm for the period ended 31 May 2008,
and make proper provision for all actual liabilities, bad or doubtful debts, the
Taxation in the PRC and proper provision for or contain full particulars in
notes of (in accordance with good accounting practice) all contingent
unqualified deferred or disputed liabilities and all capital commitments and all
assets or stock which are wholly or in part lost, obsolete or depreciated in
value and all contractual or statutory payment required to be made by Chinacomm
to any director, consultant or employee of Chinacomm and have consistently
applied the bases and policies of accounting in the audited balance sheet and
profit and loss accounts for the two years ended 31 December 2007 and the five
months ended 31 May 2008 and except where specified are not affected by any
extraordinary exceptional or non-recurring item.

 
2.2  
The Accounts truly and fairly reflect the financial position of Chinacomm as at
31 May 2008 and truly and fairly disclose all assets and liabilities of
Chinacomm as at 31 May 2008.

  
 
28

--------------------------------------------------------------------------------

 
  
2.3  
The provision for Taxation in the Accounts is sufficient to cover all Taxation
assessed or liable to be assessed on Chinacomm or for which Chinacomm is then or
may then be or become accountable in respect of profits, income earnings,
receipts, transfers, events and transactions up to 31 May 2008.

 
2.4  
Chinacomm has duly complied and will until Completion continue to duly comply
with its obligations to account to the relevant Taxing Authorities for all
amounts for which it is or may become accountable in respect of Taxation.

 
2.5  
All returns, computation and payments in connection with Taxation that should
have been made by Chinacomm have been made in a timely manner and on a proper
basis and will until Completion continue to be so made.

 
2.6  
Chinacomm has exercised its reasonable endeavours to preserve and secure all tax
benefits and refunds.

 
2.7  
All particulars furnished to PRC Taxation Authority and other Taxation
Authorities, in connection with the application for any consent or clearance on
behalf of Chinacomm or affecting Chinacomm fully and accurately disclosed all
facts and circumstances material for the decision of those authorities, and
consent or clearance is valid and effective; and any transaction, for which
consent or clearance has previously been obtained, has been carried into effect
(if at all) only in accordance with the terms of the relative application and
consent or clearance.

 
2.8  
Chinacomm has not taken or omitted to take any action which has had, or might
have, the result of altering, prejudicing or in any way adversely affecting any
arrangement or agreement which it has previously negotiated with any Taxation
Authorities in the PRC or any other jurisdiction.

 
2.9  
Chinacomm has not entered into or been a party to any schemes or arrangements
designed partly or wholly for the purpose of it or any other person avoiding
Taxation.

 
2.10  
All assets of Chinacomm of a wasting or depreciable nature are stated in the
Accounts after deduction of depreciation, and such depreciation being in amounts
sufficient to write down such assets over their respective expected useful
economic lives, and unless stated to the contrary in the Accounts, depreciation
is calculated on a straight line basis and a consistent depreciation policy has
been adopted over all assets and there has been no change in the basis and
policy of depreciation.

 
2.11  
A consistent accounting policy has been adopted by Chinacomm for the two years
ended 31 December 2007 and the five months ended 31 May 2008 and there has been
no material change thereof.

 
2.12  
Chinacomm does not hold any security (including any guarantee or indemnity)
which is not valid or enforceable against the grantor thereof in accordance with
its terms.

 
2.13  
In relation to all financing arrangements to which Chinacomm is a party:

 
 
(a)
there has been no contravention of or non compliance with any provision of any
such document;

 
 
(b)
no steps for the enforcement of any Encumbrances have been taken or threatened;

 
 
(c)
there has not been any alteration in the terms and conditions of any of the said
arrangements or facilities all of which are in full force and effect and none of
the Warrantors is aware of any circumstances whereby the terms and condition of
any facilities might be prejudiced or which might give rise to any alteration in
the terms or conditions of any of the facilities;

  
 
29

--------------------------------------------------------------------------------

 
  
 
(d)
nothing has been done or omitted to be done whereby the continuance of the said
arrangements and facilities in full force and effect might be affected or
prejudiced, in particular, as a result of other matters or transactions
contemplated in this Agreement; and

 
 
(e)
none of the arrangements is dependent on the guarantee of or on any security
provided by a third party.

 
2.14  
The total amount borrowed by Chinacomm:

 
 
(a)
from its bankers does not exceed its overdraft facilities; and

 
 
(b)
from whatsoever source does not exceed any limitation on borrowing contained in
its articles of association or any other deed or document binding on it.

 
2.15  
All dividends or distributions declared, made or paid by Chinacomm have been
declared, made or paid in accordance with its articles of association and the
PRC law and regulations.

 
2.16  
No part of the amounts included in the Accounts, or subsequently recorded in the
books of Chinacomm, as owing by any debtors is overdue by more than two (2)
months or the credit period as agreed by Chinacomm, or has been released on
terms that any debtor pays less than the full book value of his debt other than
discount or allowance in accordance with normal trade practice or has been
written off or has proved to any extent to be irrecoverable or is now regarded
by Chinacommas irrecoverable in whole or in part.

 
2.17  
Chinacomm does not have any outstanding commitment for capital expenditure or
any agreement or arrangement not on an arm's length basis or exceeding in
aggregate RMB 50,000.  There is no outstanding mortgage or charge on the whole
or any part of the undertaking, property or assets of Chinacomm.

 
2.18  
Since the date of the Accounts there has been no material adverse change in
Chinacomm's financial position or prospects, the business has operated in the
ordinary course and so far as the Warrantors are aware, no material liabilities
(actual, contingent or disputed) have arisen other than those disclosed in the
Accounts and/or those arising in the ordinary course of business of Chinacomm
since the date of the Accounts up to the Completion Date.

 
3  
Assets

 
3.1  
Chinacomm is the legal owner of and has good and marketable title to all the
assets used in its business save for those subject to hire-purchase or leasing
or rental agreements (if any) as disclosed in the Accounts.

 
3.2  
Chinacomm has not created, or granted, or agreed to create or grant, any
security interest or other Encumbrance in respect of any of its fixed assets for
the business of Chinacomm otherwise than in the ordinary course of its business.

 
3.3  
Save as disclosed in the Accounts, the assets of Chinacomm are solely the
property of Chinacomm and are not subject to any Encumbrance or any agreement to
give or create any Encumbrance including any bill of sale, hire or hire purchase
agreement, conditional sale, credit sale or similar agreement.

 
3.4  
Save for disposals in the ordinary course of its business, the assets of
Chinacomm have been in its possession or under its control.

 
3.5  
The machinery equipment, vehicles and other devices used in connection with the
business of Chinacomm:-

 
30

--------------------------------------------------------------------------------

 
  
 
(a)
are properly registered with or approved by the relevant PRC authorities if the
import, use or ownership of the same by Chinacomm requires such registration or
approval under the PRC law and regulations;

 
 
(b)
are in a good and safe state of repair and condition and satisfactory working
order and have been regularly and properly maintained;

 
 
(c)
are not to any extent surplus to requirements;

 
 
(d)
are in the possession and control of Chinacomm and are the absolute property of
Chinacomm, save for those items as disclosed in the Accounts;

 
 
(e)
are not expected to require replacements or additions;

 
 
(f)
are all capable, and (subject to normal wear and tear) will remain capable,
throughout the respective periods of time during which they are each written
down to a nil value in the accounts of Chinacomm (in accordance with the
recognised accountancy principles in the PRC), fit for the purpose for which
they were designed or purchased.

 
3.6  
Maintenance contracts are in full force and effect in respect of all assets of
Chinacomm in connection with its business which it is normal or prudent to have
maintained by persons carrying on similar business, and in respect of all assets
which Chinacomm is obliged to maintain or repair under any leasing or similar
agreement; and all those assets have been regularly maintained to a good
technical standard, and in accordance with safety regulations usually observed
in relation to assets of that description, and in accordance with the terms and
conditions of any applicable leasing or similar agreement.

 
4  
Business

 
4.1  
The business of Chinacomm is in compliance with and is lawful under the PRC law
and regulations and all approvals, consents, permits and/or licences necessary
for the operation of the business of Chinacomm and for the business of Chinacomm
to comply with the PRC law and regulations have been duly obtained and are in
force and valid.

 
4.2  
Chinacomm lawfully and validly holds valid licences (or, if any of the licenses
are expired at the time of this Agreement, Chinacomm will obtain extension of
such licenses in accordance with this Agreement) issued by the PRC competent
authority(ies), including but not limited to the Ministry of Information
Industry, for the construction and operation of 3.5G Hz wireless broadband
operation in the Territory, and the Ministry of Culture Affairs, for the
operation of Internet Cafe nationwide, and there has not arisen any
circumstances that may result in the temporary or permanent cancellation or
termination of such licences.

 
4.3  
Chinacomm has carried on its business in the ordinary and usual course and
without having entered into any material transaction, assumed any material
liability or made any material payment not provided for in the Accounts which is
not in the ordinary course of its business or suffered any material adverse
interruption or alteration in the nature, scope or manner of its business;

 
4.4  
Chinacomm has paid its creditors within the time agreed with such creditors and
there are not debts outstanding by Chinacomm which have been due for more than
six months;

 
4.5  
Chinacomm has not entered into, or agreed to enter into, any capital
commitments;

 
4.6  
No unusual trade discounts or other special terms have been incorporated into
any contract entered by Chinacomm inconsistent with the previous practice of
Chinacomm; and

 
4.7  
There has been no material deterioration in the financial position or prospects
or turnover of Chinacomm.

  
 
31

--------------------------------------------------------------------------------

 
  
4.8  
This Agreement and the Other Agreements to which Chinacomm is a party and
compliance with the terms of this Agreement and such Other Agreements will not:

 
 
(a)
cause Chinacomm to lose the benefit of any right or privilege it presently
enjoys or cause any person who normally does business with Chinacomm not to
continue to do so on the same basis as previously does;

 
 
(b)
relieve any person of any obligation to Chinacomm (whether contractual or
otherwise) or enable any person to determine any such obligation or any right or
benefit enjoyed by Chinacomm or to exercise any right whether under an agreement
with or otherwise in respect of it;

 
 
(c)
result in any present or future indebtedness of Chinacomm becoming due or
capable of being declared due and payable prior to its stated maturity;

 
 
(d)
give rise to or cause to become exercisable any right of pre-emption;

 
 
(e)
adversely affect Chinacomm’s relationships with its clients, customers,
suppliers or employees; or

 
 
(f)
result in any revocation or suspension of any licences permit or consent held by
or granted to Chinacomm; or

 
 
(g)
the termination of any contract to which Chinacomm is a party.

 
5  
Litigation

 
5.1  
Neither Chinacomm nor any person for whose acts and defaults it may be
vicariously liable, is at present engaged whether as claimant, defendant or
otherwise in any legal action, proceeding or arbitration which is either in
progress or is threatened or is pending or is being prosecuted for any criminal
offence and no governmental or official investigation or inquiry concerning
Chinacomm is in progress or pending.

 
5.2  
There are no circumstances likely to lead to any such claim or legal action,
proceeding or arbitration (other than as aforesaid) prosecution, investigation
or enquiry.

 
5.3  
No claims, lawsuits, legal or other proceedings are pending or threatened
against Chinacomm or its business before any court, arbitration tribunal,
administrative body that, if adversely decided, would prevent or delay
consummation of the transactions contemplated by this Agreement or the Other
Agreements.

 
6  
Statutory and legal requirements

 
6.1  
Chinacomm has conducted its business in all respects in accordance with all
applicable laws and regulations of the PRC and there is no order, decree or
judgment of any court or any governmental agency of the PRC outstanding against
Chinacomm or which may have a material adverse effect upon the assets or
business of Chinacomm.

 
6.2  
All necessary licences, consents, registrations, permits and authorities (public
and private) have been obtained by Chinacomm to enable Chinacomm to carry on its
business effectively in the PRC and in the manner in which such business is now
carried on and all such licences, consents, permits and authorities are valid
and subsisting and the Warrantors know of no reason why any of them should be
suspended, cancelled or revoked or should not be renewed or reissued upon or
prior to their expiry.

 
6.3  
Chinacomm has not committed and is not liable for any criminal, illegal,
unlawful or unauthorised act or breach of covenant, contract or statutory duty.

 
6.4  
No key employee or senior management of Chinacomm has:

  
 
32

--------------------------------------------------------------------------------

 
  
(a)   
been convicted of a criminal offence; or

 
(b)   
been disqualified from being a company director

 
6.5  
No person, not being a director of Chinacomm, has any actual or ostensible
authority, whether under a power of attorney, agency agreement or otherwise, to
commit Chinacomm to any obligation other than an obligation of a nature which it
is usual for it to incur in the ordinary course of its business.

 
7  
Records

 
7.1  
All accounting records, vouchers, invoices, ledgers, contracts and memoranda and
all other accounting documents of Chinacomm and records of all transactions
thereof are in the possession of Chinacomm and have been accurately and properly
written up, kept and maintained in accordance with generally accepted accounting
practice in the PRC and together shows a true and fair view of the affairs and
financial position of Chinacomm.

 
7.2  
Without prejudice to the generality of paragraph 7.1, the minute book of
directors’ meetings and the minute book of shareholders’ meetings respectively
of Chinacomm contain full and accurate records of all resolutions passed by the
directors and the shareholders of Chinacomm and no resolutions have been passed
by either the directors or shareholders of Chinacomm which are not recorded in
the relevant minute books.

 
7.3  
All documents requiring to be filed with any relevant authorities in the PRC by
Chinacomm have been properly made up, presented, filed and approved.

 
8  
Intellectual Property

 
8.1  
Chinacomm is the sole legal and beneficial owner of (or applicant for) the
Intellectual Property Rights used or held for use in its business (“Chinacomm’s
Intellectual Property Rights”), free from all Encumbrances.

 
8.2  
The Chinacomm’s Intellectual Property Rights are valid, subsisting and
enforceable and nothing has been done or not been done as a result of which any
of them has ceased or might cease to be valid, subsisting or enforceable. In
particular:

 
(a)   
all application and renewal fees and other steps required for the maintenance or
protection of such rights have been paid on time or taken;

 
(b)   
all know-how (including trade secrets and confidential information) owned or
used by Chinacomm has been kept confidential and has not been disclosed to third
parties (other than parties who have signed written confidentiality undertakings
in respect of such information;

 
(c)   
no mark, trade name or domain name identical or similar to any such rights has
been registered or is being used by any person in the same or a similar business
to that of Chinacomm, in any country in which Chinacomm has registered or is
using that mark, trade name or domain name; and

 
(d)   
there are and have been no claims, challenges, disputes or proceedings, pending
or threatened, in relation to the ownership, validity or use of such rights.

 
8.3  
There has been no infringement by any third party of any Chinacomm’s
Intellectual Property Rights and no such infringement is current or anticipated.

 
8.4  
A change of Control of Chinacomm will not result in the termination of or have
any material effect on any Chinacomm’s Intellectual Property Rights.

  
 
33

--------------------------------------------------------------------------------

 
  
8.5  
The activities of Chinacomm (and of any licensee of Chinacomm’s Intellectual
Property Rights granted by Chinacomm) have not infringed, do not infringe and
are not likely to infringe the Intellectual Property Rights of any third party.

 
9  
Chinacomm’s Contracts

 
9.1  
All documents to which Chinacomm is a party and other documents owned by or
which ought to be in the possession of Chinacomm have been properly stamped (if
required) and are in Chinacomm's possession.

 
9.2  
Save as disclosed in the Accounts (where such items would be disclosed in the
Accounts according to the PRC law and regulations and the generally accepted
accounting practices in the PRC), Chinacomm is not a party to any agreement,
transaction, obligation, commitment, understanding, arrangement or liability
which:

 
(a)   
is known or is likely to result in a loss to Chinacomm on completion of
performance;

 
(b)   
cannot readily be fulfilled or performed by Chinacomm on time without undue or
unusual expenditure of money and effort;

 
(c)   
involves or is likely to involve obligations, restrictions, expenditure or
receipts of an unusual, onerous or exceptional nature;

 
(d)   
is a lease or a contract for hire or rent, hire purchase or purchase by way of
credit sale or periodical payment;

 
(e)   
is a contract with any trade union or body or organisation representing
Chinacomm's employees;

 
(f)   
requires an aggregate consideration payable by Chinacomm in excess of $50,000;

 
(g)   
requires Chinacomm to pay any commission, finders’ fee, royalty or the like;

 
(h)   
in any way restricts Chinacomm’s freedom to carry on the whole or any part of
its business in any part of the world in such manner as it thinks fit; or

 
(i)   
is in any way otherwise than in the ordinary and proper course of Chinacomm’s
business.

 
9.3  
Chinacomm is not a party to any agreement under which Chinacomm or any other
party is in default, being a default which is material in relation to the
financial or trading position of Chinacomm nor (so far as any of the Warrantors
is aware) are there any circumstances likely to give rise to such a default.

 
10  
Insurance

 
10.1  
Chinacomm has maintained insurance covers in respect of all risks and up to an
extent that may reasonably be expected of a prudent businessman operating a
business similar to that of Chinacomm.

 
10.2  
All insurance policies taken out by Chinacomm are valid, binding, in full force
and effect and not voidable.  There are no circumstances which might lead to any
liability under any such insurance policies being avoided by the insurers or the
premiums being increased and there is no claim outstanding under any such policy
nor are there any circumstances likely to give rise to a claim.

 
11  
Events since 31 May 2008

 
11.1  
Since 31 May 2008:

  
 
34

--------------------------------------------------------------------------------

 
 
(a)   
there has been no material adverse change in the turnover, financial or trading
position or prospects of Chinacomm and Chinacomm has entered into transactions
and incurred liabilities only in the ordinary course of business;

 
(b)   
Chinacomm has not declared, paid or made or is proposing to declare, pay or make
any dividend or other distribution;

 
(c)   
no event has occurred which would entitle any third party (with or without the
giving of notice) to call for the repayment of indebtedness prior to its normal
maturity date;

 
(d)   
the business of Chinacomm has been carried on in the ordinary and usual course
and in the same manner (including nature and scope) as in the past, no fixed
asset or stock has been written up nor any debt written off, no stock has
notionally depreciated, become obsolete or lost value and no material change has
occurred in the level of stock and no unusual or abnormal contract has been
entered into by Chinacomm;

 
(e)   
no asset of Chinacomm has been acquired or disposed of, or has been agreed to be
acquired or disposed of, otherwise than in the ordinary course of business and
there has been no disposal or parting with possession of any of its property,
assets (including know-how) or stock in trade or any payments by Chinacomm, and
no contract involving expenditure by it on capital account has been entered into
by Chinacomm, and no liability has been created or has otherwise arisen (other
than in the ordinary course of business as previously carried on);

 
(f)   
there has been no disposal of any asset (including stock) or supply of any
service or business facility of any kind (including a loan of money or the
letting, hiring or licensing of any property whether tangible or intangible) in
circumstances where the consideration actually received or receivable for such
disposal or supply was less than the consideration which could be deemed to have
been received for Taxation purposes;

 
(g)   
no event has occurred which gives rise to a Taxation liability to Chinacomm or
deemed (as opposed to actual) income, profits or gains or which results in
Chinacomm becoming liable to pay or bear a tax liability directly or primarily
chargeable against or attributable to another person, firm or company;

 
(h)   
no remuneration (including bonuses) or benefit payable to any officer or
employee of Chinacomm has been increased nor has Chinacomm undertaken any
obligation to increase any such remuneration at any future date with or without
retrospective effect; and

 
(i)   
such of the book debts shown in the Accounts and all other book debts arising
since such time which have been realised since 31 May 2008 have been realised at
amounts not less than those shown in the Accounts or, in the case of
subsequently arising book debts, their face amount, and no indication has been
received that any debt now owing to Chinacomm is bad or doubtful.

 
12  
Employment

 
12.1  
No strikes, lock-outs or other forms of industrial action or trade disputes
against or involving Chinacomm are known to be ongoing, pending, threatened or
contemplated.

 
12.2  
There is no past, existing, threatened or pending dispute involving Chinacomm
and any of its employees, and there is no arrangement between Chinacomm and any
trade union or organization representing any such employees.

 
12.3  
Chinacomm's employment of its employees did not and does not infringe or
conflict with or result in any breach of or constitute a default under any
contract to which the relevant employee is a party (including without limitation
any agreement between the relevant employee and any of his / her ex-employers).

  
 
35

--------------------------------------------------------------------------------

 
  
12.4  
Chinacomm has made up-to-date social insurance contributions in respect of all
of its employees in accordance with the PRC law and regulations.

 
12.5  
Chinacomm has complied with all applicable PRC labour law and regulations in
respect of each of its employees and none of them will have any claim against
Chinacomm in respect of his/her employment by Chinacomm.

 
13  
Environmental

 
13.1  
Chinacomm has at all times complied in all respects with all PRC environmental
laws, regulations and official guidelines and Chinacomm has not received any
notice, warning or communication of any kind stating, alleging, suggesting or
otherwise indicating that a breach of any PRC environmental laws, regulations or
official guidelines has occurred or is threatened.

 
13.2  
Chinacomm has applied for, obtained and complied fully with all permits,
licences, authorisations, consents and approvals required by any PRC
environmental laws, regulations or official guidelines ("Environmental
Licences") in respect of its business or assets.  There are no circumstances
which could lead to the withdrawal or modification of any Environmental Licence
or to the shortening of the term of any of them.

 
13.3  
Each of the Warrantors has no grounds to believe or suspect and does not believe
or suspect that there are any actions, claims, proceedings, losses, expenses or
other liabilities (whether actual or potential) in respect of any PRC
environmental laws, regulations or official guidelines or the terms of any
Environmental Licence for which Chinacomm or any of its directors, officers or
employees is or may be held to be liable in relation to its assets or the
conduct of its business.

 
13.4  
Each of the Warrantors has no grounds to believe or suspect and does not believe
or suspect that expenditure (other than in respect of routine maintenance) will
be required in relation to Chinacomm’s assets or the conduct of Chinacomm’s
business in order to ensure future compliance with any PRC environmental laws,
regulations or official guidelines and/or Environmental Licences including (but
without limitation) any requirements expressed to come into effect at a future
date.

 
14  
Property

 
14.1  
The “Properties” referred to in this paragraph 14 include all the real
properties owned, occupied or used by Chinacomm in connection with its business
and are so occupied or used by right of ownership or under lease the terms of
which permit such occupation or use. For the purpose of this paragraph 14,
Properties also include light poles, telegraph poles, walls or roofs of
buildings, or any other structures to which the equipments and facilities of
Chinacomm are put on or attached to.

 
14.2  
Chinacomm has a good and marketable title to, is the legal and beneficial owner
and has exclusive and unfettered possession of, the Properties owned by
Chinacomm.

 
14.3  
The Properties owned by Chinacomm are not subject to any restrictive covenants,
stipulations, easements, rights, privileges, wayleaves, licences, grants,
restrictions, or other such rights vested in third parties.

 
14.4  
All requisite licences, certificates and authorities necessary for the existing
user of the Properties have been duly obtained and are in full force, validity
and effect and all covenants, restrictions, stipulations, conditions and other
terms affecting the Properties have been observed, performed and complied with
in all respects and there are no circumstances which would entitle or require
any person to exercise restrict or terminate the continued possession or
occupation of any of the Properties.

  
 
36

--------------------------------------------------------------------------------

 
  
14.5  
Each of the lease contracts relating to the Properties leased by Chinacomm is
valid and subsisting and has in no way become void or voidable; all covenants,
obligations, conditions or restrictions imposed upon Chinacomm under the lease
contracts have been duly and promptly observed and performed. All necessary
approvals, consents, authorisations and permits for the renting of the
Properties leased by Chinacomm have been obtained and are valid and subsisting.

 
14.6  
All rent and other charges payable under the lease contracts have been promptly
paid as and when due.

 
14.7  
The parties to the lease contracts to which Chinacomm is a party have observed
and performed all the terms and conditions therein and there are no disputes or
outstanding or expected claims in these contracts and there are no circumstances
giving rise to such disputes or claims.

 
14.8  
Chinacomm has the legal right to occupy each of the Properties leased by
Chinacomm upon the terms and conditions of the lease contracts. Each of the
Properties leased by Chinacomm is being used for lawful purposes, which are
permitted by the relevant lease contracts and the actual occupation has not
violated any relevant land, construction or user regulations applicable to the
Properties leased by Chinacomm.

 
14.9  
Since commencement of the term in respect of the Properties leased by Chinacomm,
Chinacomm has enjoyed uninterrupted use of the Properties leased by it and the
terms of the lease contracts are fully enforceable by Chinacomm against the
relevant landlord.

 
14.10  
All the terms of the tenancy are set out in the lease contracts and the terms
thereof have not been varied, modified, amended or supplemented verbally or by
means of supplemental agreement(s) or correspondences between the landlord and
Chinacomm or otherwise.

 
14.11  
The relevant landlord to the lease contracts has the full right, power and
capacity to enter into such contracts with Chinacomm and all governmental or
other approvals, consents and authorisations, registrations, filings and
stampings in connection with the execution, legality, validity and
enforceability of the lease contracts have been obtained and effected and the
same are in full force and effect.

 
14.12  
There are no closure, demolition, clearance orders, enforcement notices, stop
notices or other orders of any governmental or local authority or other body
affecting the Properties, nor are there any circumstances likely to lead to any
being made.

 
15  
Others

 
15.1  
Chinacomm will procure its shareholders to transfer 49% shares of Chinacomm to a
PRC citizen or company in accordance with article 1 (h) of the Framework
Agreement.

 
15.2  
Chinacomm will enter into and fully conform to the lease agreement and service
agreement as described under paragraph (b) (ii) and (iv) of this Schedule 3
hereto.

  
 
37

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
  
Matters requiring consent of the Investor
The following matters relate to the Company and all other Group Companies and
Chinacomm:-
 
(a)   
permit or cause to be proposed any alteration to its share capital (including
any increase thereof) or the rights attaching to its shares or waive any right
to receive payment on any of its shares issued partly paid;

 
(b)   
create, allot, issue, buy-in or redeem any share or loan capital or grant or
agree to grant any options (other than pursuant to the Share Option Plan) or
warrants for the issue of any share or loan capital or issue any securities
convertible into shares, or establish any employee incentive scheme except in
accordance with the articles of association or this Agreement;

 
(c)   
permit or cause to be proposed any amendment to its name, its memorandum of
association or the articles of association;

 
(d)   
propose or pay any dividend or propose or make any other distribution;

 
(e)   
subscribe or otherwise acquire, or dispose of any shares in the capital of any
other company;

 
(f)   
acquire or dispose of the whole or part of the undertaking of any other person
or dispose of the whole or part of the undertaking of the company or merge the
company or any part of its business with any other person or propose to do so;

 
(g)   
consolidate or merge with or acquire any other business, or enter into any
partnership or joint venture arrangement;

 
(h)   
negotiate or permit the disposal of shares in the company amounting to an IPO;

 
(i)   
permit any of the Group Companies to cease, or propose to cease, to carry on its
business;

 
(j)   
carry on any business other than the business activities described in clause 5
or otherwise change the nature or geographical area of its business;

 
(k)   
pass any resolution the result of which would be its winding up, liquidation or
receivership, or make any composition or arrangement with creditors;

 
(l)   
enter into or give or permit or suffer to subsist any guarantee of or indemnity
or contract of suretyship for or otherwise commit itself in respect of the due
payment of money or the performance of any contract, engagement or obligation of
any other person or body;

 
(m)   
engage a financial adviser for an IPO;

 
(n)   
adopt a detailed operating and capital budget and cash flow forecast in respect
of each financial year of the Company;

 
(o)   
adopt the annual accounts;

 
(p)   
adopt the Business Plan;

 
(q)   
deal in any way (including the acquisition or disposal, whether outright or by
way of licence or otherwise howsoever) with Intellectual Property other than in
the ordinary course of business.

  
 
38

--------------------------------------------------------------------------------

 
(r)   
incur any capital expenditure (including obligations under hire-purchase and
leasing arrangements) which exceeds the amount for capital expenditure exceeding
US$10,000;

 
(s)   
dispose (otherwise than in accordance with any relevant capital disposals
forecast in the budget or the Business Plan) of any asset of a capital nature
having a book or market value greater than US$10,000;

 
(t)   
establish any new branch, agency, trading establishment or business or close any
such branch, agency, trading establishment or business;

 
(u)   
do any act or thing outside the ordinary course of the business carried on by
it;

 
(v)   
make any change to:

 
(i)  
its auditors;

 
(ii)  
its bankers or the terms of the mandate given to such bankers in relation to its
account(s);

 
(iii)  
its accounting reference date;  or

 
(iv)  
 its accounting policies, bases or methods from those set out in the Accounts
and the Accountants’ Report;

 
(v)  
any budget approved by the Shareholders;

 
(w)   
factor any of its debts, borrow monies (other than by way of its facilities in
place at the date of this Agreement) or accept credit (other than normal trade
credit);

 
(x)   
engage any employee or consultant on terms that either his contract cannot be
terminated by three months' notice or less or his emoluments and/or commissions
or bonuses are or are likely to be at the rate of US$50,000per annum or more or
increase the emoluments and/or commissions or bonuses of any employee or
consultant to more than US$50,000 per annum or vary the terms of employment of
any employee earning (or so that after such variation he will, or is likely to
earn) more than US$50,000 per annum;

 
(y)   
vary or make any binding decisions on the terms of employment and service of any
director or company secretary of the Company, increase or vary the salary or
other benefits of any such officer, or appoint or dismiss any such officer;

 
(z)   
mortgage or charge or permit the creation of or suffer to subsist any mortgage
or fixed or floating charge, lien (other than a lien arising by operation of
law) or other Encumbrance over the whole or any part of its undertaking,
property or assets;

 
(aa)   
make any loan or advance or give any credit (other than in the ordinary course
of business) to any person or acquire any loan capital of any corporate body
(wherever incorporated);

 
(bb)   
commence, defend or settle any litigation, arbitration or other proceedings
which are material in the context of its business save for the collection of
debts arising in the ordinary course of the business carried on by the company
or any application for an interim injunction or other application or action
(including interim defence) which is urgently required in the best interests of
the company in circumstances in which it is not reasonably practicable to obtain
prior consent as aforesaid;

 
(cc)   
elect, settle or compromise any major tax claims;

 
(dd)   
propose or implement any variation to the company’s pension scheme (if any) or
any of the benefits payable to members of the scheme;

 
(ee)   
take or agree to take any leasehold interest in or licence over any real
property;

 
(ff)   
other than where expressly contemplated by this Agreement, enter into or vary
any transaction or arrangement with, or for the benefit of any of its directors
or shareholders;

 
(gg)   
enter into any transaction or make any payment other than on an arm's length
basis for the benefit of the company;

 
(hh)   
enter into or vary either any unusual or onerous contract or any other material
or major or long term contract;

 
(ii)   
make any gifts or charitable donations above US$50,000 in aggregate per annum;

 
(jj)   
variation, alteration or termination of any of the agreements referred to in
paragraph (b) of Schedule 3;

 
(kk)   
dismiss any Key Employee; and

 
(ll)   
expansion of the Business into any other city or region of the PRC other than
the Territory.

  
 
39

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
Undertakings
 
 
(a)   
The Company shall take all such reasonable action as may be required of it by
the Investors to protect its Intellectual Property rights and/or other property
and assets.

 
(b)   
The Company shall upon the Investors requesting in writing make a binding
decision in the manner requested by the Investors on the terms of employment
and/or directorship of a Manager under his Service Agreement or otherwise in
circumstances where the Company is permitted to do so.

 
(c)   
All new business opportunities relevant to the Company shall only be taken up
through the Company or a wholly owned subsidiary.

 
(d)   
New employees engaged by the Company shall not bring with them and employ
Intellectual Property belonging to their ex-employers and other third parties.

 
(e)   
The Company shall comply with all applicable laws and regulations and maintain
all required licences and consents and shall procure each Group Company to do so
and shall immediately notify the Investor if the Company loses any such licence
or consent.

 
(f)   
The Shareholders shall procure the passing of all resolutions at Board meetings
and at shareholders’ meetings of the Company and take all steps necessary to
ensure performance of the terms of this Agreement.

  
 
40

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
Deed of Adherence
 
By this Deed we, [name], having our registered office at [address], intending to
become a shareholder of ChinaComm Limited (the “Company”), hereby agree with the
Company and each of its shareholders to comply with and to be bound by all of
the provisions of a Subscription and Shareholders’ Agreement dated [date]
between the Company, Gulfstream Capital Partners Ltd., Thrive Century
International Limited (盛世囯际有限公司), Newtop Holdings Limited (新冠控股有限公司), Yuan Yi
(袁毅), Qiu Ping （邱平）, CECT Chinacomm Co. Ltd. (中电华通通信有限公司) and CECT Chinacomm
Shanghai Co. Ltd. (中电华通上海通信有限公司) (a copy of which has been delivered to us and
which we have initialled and attached hereto for identification) in all respects
as if we were a party to such Agreement and were named therein as a Shareholder
and a Party and on the basis that references therein to each of Shareholder and
Party include a separate reference to us.
 
This Deed shall be governed by and construed in accordance with the law of Hong
Kong Special Administrative Region.
 
IN WITNESS WHEREOF this Deed of Adherence is executed as a deed on the date and
year first above written.
 
Executed as DEED by
)

 
[Transfee/Subscriber]
)

 
41

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
Territory – 29 cities in the PRC
 


Beijing
Shanghai
Guangzhou
Shenzhen
Nanjing
Xiamen
Qingdao
Wuhan
Chongqing
Hangzhou
Taiyuan
Shijiazhuang
Shenyang
Dalian
Ha’erbin
Nanning
Guiyang
Zhengzhou
Xi’an
Ningbo
Nanchang
Lanzhou
Kunming
Jinan
Haikou
Fuzhou
Changsha
Chengdu
Changchun
  

 
42

--------------------------------------------------------------------------------

 
  
 
IN WITNESS whereof this Agreement has been executed on the day and year first
above written.

 



 
Signed by:
         
[signature]
     
Colin Tay
 
Director
 
on behalf of Gulfstream Capital Partners Ltd.



 



 
Signed by:
      __________________________________________   
[signature]
  __________________________________________  
Yuan
Yi                                                                                    
 
Director
 
on behalf of Thrive Century International Limited
(盛世囯际有限公司)

 


 



 
Signed by:
      __________________________________________   
[signature]
  __________________________________________  
Qiu
Ping                                                                                  
 
Director
 
on behalf of Newtop Holdings Limited
(新冠控股有限公司)

   
 
43

--------------------------------------------------------------------------------

 



 
Signed by:
      __________________________________________   
[signature]
      Qiu
Ping                                                                                   
 
Director
 
on behalf of ChinaComm Limited

   
 
     

 
Signed by:
      __________________________________________   
[signature]
      __________________________________________     
Qiu Ping (邱平)

 


 



 
Signed by:
      __________________________________________     
[signature]
      __________________________________________     
Yuan Yi（袁毅）

  
 
44

--------------------------------------------------------------------------------

 
  


 
Signed by:
      __________________________________________     
[signature]
     
Qiu
Ping                                                                                   
 
Qiu Ping
 
President
 
on behalf of CECT Chinacomm Co. Ltd. (中电华通通信有限公司)

 


 



 
Signed by:
      __________________________________________    
[signature]
      Qiu
Ping                                                                                   
 
Qiu Ping
 
Director
 
on behalf of CECT Chinacomm Shanghai Co. Ltd. (中电华通上海通信有限公司)

 
 
45

--------------------------------------------------------------------------------
